 



Exhibit 10.1
FIRST AMENDMENT TO INVESTMENT AGREEMENT
     THIS FIRST AMENDMENT TO INVESTMENT AGREEMENT (this “Amendment”), dated as
of December 7, 2007, is entered into by and among Centerbridge Capital Partners,
L.P., a Delaware limited partnership (“Centerbridge”), Centerbridge Capital
Partners Strategic, L.P., a Delaware limited partnership (“Strategic”) as
successor by assignment from CBP Parts Acquisition Co. LLC, a formed Delaware
limited liability company (“CBP Parts”), Centerbridge Capital Partners SBS,
L.P., a Delaware limited partnership (“SBS”) as successor by assignment from CBP
Parts, and Dana Corporation, a Virginia corporation (the “Company”) and
debtor-in-possession under chapter 11 of title 11 of the United States Code in
case No. 06-10354 (BRL) pending in the Bankruptcy Court, and amends that certain
Investment Agreement, dated as of July 26, 2007, by and among Centerbridge, the
Purchaser and the Company (the “Agreement”). Capitalized terms used, but not
defined, in this Amendment have the meanings ascribed to such terms in the
Agreement.
     NOW, THEREFORE, in consideration of the promises and mutual agreements set
forth herein, the receipt and sufficiency of which Centerbridge, Strategic, SBS
and the Company each hereby acknowledge, the parties hereto hereby covenant and
agree to amend and revise the Agreement as follows:
ARTICLE I
AMENDMENTS
     Section 1.1 Amendments to Investment Agreement.
     (a) Definition of Series B Preferred. The third recital to the Agreement is
hereby amended by inserting the phrase “(the “Series B Preferred”)” immediately
prior to the phrase “, in each case having the terms set forth in the
Certificate of Designation attached hereto as Exhibit B.” Section 7.2 of the
Agreement is hereby amended by replacing the phrase “Series B-1 Preferred” with
the phrase “Series B Shares.”
     (b) Series B Preferred Share Purchases. Section 1.2 of the Agreement
(Series B Preferred Share Purchase) is hereby amended to read in its entirety as
follows, in each case in order to conform to the Third Amended Joint Plan of
Reorganization and Third Amended Disclosure Statement related thereto:
          “1.2 Series B Preferred Share Purchase. (a) Backstop. On the terms and
subject to the conditions herein, at the Closing, New Dana will issue and sell
to Purchaser and Purchaser will purchase from New Dana, for an aggregate price
of $250,000,000, or $100 per share, in cash (the “Series B Purchase Price”),
2,500,000 newly issued shares of Series B Preferred (“Series B Shares” and,
together with the Series A Preferred, the "Shares”); provided, however, that
Purchaser’s obligation and right to purchase Series B Shares will be reduced
(but not below zero) to the extent that Qualified Investors purchase and timely
pay for Series B Shares in accordance with this Section 1.2.
          (b) Subscriptions. Qualified Investors who deliver a duly executed
Subscription Agreement in the form of Exhibit C to Centerbridge and the Company
prior to 5:00 p.m. EST on December 5, 2007 (such time, the “Subscription
Deadline” and such Qualified Investors, the

 



--------------------------------------------------------------------------------



 



"Series B Investors”) will be entitled to purchase their Pro Rata Share of
5,400,000 Series B Shares from the Company for the Series B Purchase Price. Such
Series B Investors will also be entitled to purchase, if applicable, their
Undersubscription Allocation of Series B Shares, from the Company for the
Series B Purchase Price. For purposes of this Agreement, “Pro Rata Share” means
each Qualified Investor’s pro rata portion of the Series B Shares, as
applicable, calculated based on the proportion that the Participating Claims
beneficially owned by it bear to the total amount of Participating Claims
beneficially owned by Qualified Investors (disregarding whether any or all
Qualified Investors have subscribed to purchase Series B Shares for purposes of
calculating such total amount) as a whole.
          (c) Undersubscription Allotment. To the extent Primary Subscriptions
are for less than 5,400,000 Series B Shares, a number of Series B Shares will be
available to each Qualified Investor subscribing for Series B Shares
(collectively, the “Subscribing Investors”) who indicates in its Subscription
Agreement delivered prior to the Subscription Deadline that it agrees to
subscribe for an Undersubscription Allocation (collectively, the
“Undersubscription Investors”). The number of Series B Shares available for the
Undersubscription Allocation will be equal to the difference between
(i) 2,900,000 Series B Shares and (ii) the number of Series B Shares by which
Primary Subscriptions and the Series B Shares purchased by Centerbridge pursuant
to Section 1(a) exceed 2,500,000 Series B Shares (the “Unsubscribed Shares”).
Each Undersubscription Investor will purchase from the Company at the Series B
Purchase Price its pro rata share of the number of Unsubscribed Shares (the
“Undersubscription Allocation”), calculated based on the proportion that the
Participating Claims beneficially owned by it bear to the total amount of
Participating Claims held by Undersubscription Investors as a whole; provided,
however, that no Qualified Investor will be required to purchase Series B Shares
in excess of the maximum amount it agrees to purchase pursuant to its
Subscription Agreement. In the event that a Subscribing Investor ceases to be a
Qualified Investor after executing a Subscription Agreement, such Subscribing
Investor will not be entitled to acquire Series B Shares and such Person’s
allocation of Series B Shares shall be added to the total number of Series B
Shares the respective Pro Rata Share of which each Qualified Investor may
purchase pursuant to the first sentence of Section 1.2(b) above. For purposes of
this Section 1.2, "Primary Subscriptions” means the Series B Shares that
Qualified Investors agree to purchase pursuant to duly executed Subscription
Agreements submitted prior to the Subscription Deadline, but not including
Series B Shares subject to an Undersubscription Allocation.
          (d) $200 Million Cap. Notwithstanding anything to the contrary in this
Section 1.2, in no event will any purchaser of Series B Shares and its
Affiliates, including without limitation any Person to whom Purchaser has
assigned rights and obligations to purchase Series B Shares as contemplated by
Section 1.2(a), but not including Purchaser and its Affiliates, be entitled to
acquire beneficial ownership of more than $200 million in aggregate liquidation
preference of Series B Shares (including after taking into account subscriptions
for Unsubscribed Shares).

2



--------------------------------------------------------------------------------



 



          (c) Amendment to Termination Rights. Section 6.2(d) of the Agreement
is hereby amended to read in its entirety:
     (d) by Centerbridge, if there has been a default or breach by the Company
of its representations and warranties, covenants or agreements set forth in this
Agreement, or in connection with the transactions contemplated hereby, which
default or breach is incapable of being cured or, if capable of being cured has
not been cured within 60 days following receipt by the Company from Centerbridge
of written notice of such default or breach (specifying in reasonable detail the
claimed default or breach and demand of its cure or satisfaction) and which
default or breach would result in a failure of the condition set forth in
Section 5.3(f) or (g), as applicable; provided, however, that Centerbridge will
not have the right to terminate this Agreement pursuant to this Section 6.2(d)
if it or Purchaser is in material breach of any representations, warranties,
covenants or agreements hereunder;
          (d) Condition re: Board Composition.
          (i) The text of Section 5.3(k) of the Agreement is hereby amended to
read in its entirety as follows:
     (k) Effective upon the Closing, the New Dana Board shall consist of nine
directors, (i) four of whom shall be designated by Centerbridge, one of whom
shall be an Independent Director and one of whom shall be an Independent
Director with respect to Centerbridge (but not necessarily independent of New
Dana for NYSE purposes), (ii) three of whom shall be designated by
representatives of the unsecured creditor’s committee (the “Creditors’
Committee”) appointed in the Chapter 11 Case, each of whom shall be an
Independent Director, (iii) one of whom shall be selected by the Creditors’
Committee from a list of three Independent Directors proffered to the Creditors’
Committee by Centerbridge, provided, however, if none of the Independent
Directors on the list are reasonably satisfactory to the Creditors’ Committee,
then Centerbridge shall proffer the names of additional Independent Directors
until the name of an Independent Director reasonably satisfactory to the
Creditors’ Committee is put forth and at any time during that process, the
Creditors’ Committee may submit its own list, which would then be subject to the
same proffer process, and (iv) one of whom shall be the Chief Executive Officer
of the Company.
          (e) Purchaser Expenses. Section 7.1(a) of the Agreement is hereby
amended by replacing the phrase “an amount not to exceed $4.0 million” with the
phrase “an amount not to exceed $5.0 million” in order to conform this amount to
the expense cap reflected in the Third Amended Disclosure Statement.
          (f) Trade Claims Record Date; Definition of “allowed”. Section 8.8(xl)
of the Agreement is hereby amended to read in its entirety “‘Trade Claims Record
Date‘ means November 28, 2007” in order to conform this date to the Trade Claims
Record Date reflected in the Third Amended Joint Plan of Reorganization and the
Third Amended Disclosure Statement related thereto. Section 8.8 is hereby
amended to add a new definition “‘allowed‘, for purposes of the definitions of
Bondholder Claims and Trade Claims herein, means “allowed” as such term is used
in the Bankruptcy Code and will not be interpreted to have the meaning given
such term in the Chapter 11 Plan.”

3



--------------------------------------------------------------------------------



 



          (g) Chapter 11 Plan Provisions. Centerbridge and Purchaser hereby
confirm and reaffirm their consent to the Third Amended Joint Plan of
Reorganization.
     Section 1.2 Amended and Restated Exhibits to Investment Agreement.
          (a) Certificate of Designation. The Certificate of Designation
attached as Exhibit B to the Agreement is hereby deleted and replaced in its
entirety by the Certificate of Designation attached hereto as Exhibit B.
          (b) Shareholders Agreement. The Shareholders Agreement attached as
Exhibit D to the Agreement is hereby deleted and replaced in its entirety by the
Shareholders Agreement attached hereto as Exhibit D.
          (c) Series A Registration Rights Agreement. The Series A Registration
Rights Agreement attached as Exhibit E to the Agreement is hereby deleted and
replaced in its entirety by the Series A Registration Rights Agreement attached
hereto as Exhibit E.
          (d) Series B Registration Rights Agreement. The Series B Registration
Rights Agreement attached as Exhibit F to the Agreement is hereby deleted and
replaced in its entirety by the Series B Registration Rights Agreement attached
hereto as Exhibit F.
          (e) Market Maker Agreement. The Market Maker Agreement attached as
Exhibit H to the Agreement is hereby deleted and replaced in its entirety by the
Market Maker Agreement attached hereto as Exhibit H.
     Section 1.3 Effective Date of Amendment; Termination. This Amendment shall
not become binding upon the Debtors unless and until the Bankruptcy Court
approves this Amendment. Centerbridge, by written notice to the Company, may
terminate this Amendment if the Company has not obtained Bankruptcy Court
approval of this Amendment on or before February 28, 2008. Upon such
termination, the Investment Agreement will remain in full force and effect but
without giving effect to this Amendment, until terminated in accordance with the
terms thereof.
ARTICLE II
MISCELLANEOUS
     Section 2.1 Affirmation of Agreement. Except as expressly amended hereby,
all terms, conditions and provisions of the Agreement are hereby reaffirmed and
shall remain in full force and effect.
     Section 2.2 Entire Agreement. Together with the Agreement, this Amendment
constitutes the entire agreement among Centerbridge, Strategic, SBS and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of Centerbridge, the Purchaser and the Company (or any
of them) with respect to the subject matter hereof.

4



--------------------------------------------------------------------------------



 



     Section 2.3 Governing Law. This Amendment will be governed by and construed
in accordance with the laws of the State of New York, without regard to its
conflict of laws principles.
     Section 2.4 Headings. The headings contained in this Amendment are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.
     Section 2.5 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties hereto and
delivered to the other parties hereto.
[Remainder of Page Blank — Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Centerbridge, Strategic, SBS and the Company have each
duly executed and delivered this Amendment as of the date first written above.

         
 
            DANA CORPORATION
 
       
 
  By:   /s/ Michael J. Burns
 
       
 
  Name:   Michael J. Burns
 
       
 
  Title:   Chairman & CEO
 
       
 
            CENTERBRIDGE CAPITAL PARTNERS, L.P.
 
  By:   Centerbridge Associates, L.P.,
 
      its general partner
 
      By: Centerbridge GP Investors, LLC
 
              its general partner
 
       
 
  By:   /s/ Jeff Aronson
 
       
 
  Name:   Jeff Aronson
 
       
 
  Title:   Authorized Person
 
            CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P.
 
  By:   Centerbridge Associates, L.P.,
 
      its general partner
 
      By: Centerbridge GP Investors, LLC,
 
              its general partner
 
       
 
  By:   /s/ Jeff Aronson
 
       
 
  Name:   Jeff Aronson
 
       
 
  Title:   Authorized Person
 
            CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.
 
  By:   Centerbridge Associates, L.P.,
 
      its general partner
 
      By: Centerbridge GP Investors, LLC,
 
              its general partner
 
       
 
  By:   /s/ Jeff Aronson
 
       
 
  Name:   Jeff Aronson
 
       
 
  Title:   Authorized Person

Signature Page to First Amendment to Investment Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
DANA HOLDING CORPORATION
CERTIFICATE OF DESIGNATION OF
4.0% SERIES A CONVERTIBLE PREFERRED STOCK AND
4.0% SERIES B CONVERTIBLE PREFERRED STOCK
     The terms of the authorized 4.0% Series A Convertible Preferred Stock, par
value $0.01 per share (the “Series A Preferred”), and 4.0% Series B Convertible
Preferred Stock, par value $0.01 per share (the “Series B Preferred”), of Dana
Holding Corporation, a corporation organized and existing under the State of
Delaware (the “Corporation”), are as set forth below:
     1. Designation. There is hereby created out of the authorized and unissued
shares of Preferred Stock of the Corporation two new series of Preferred Stock
designated as the Series A Preferred and the Series B Preferred. The number of
shares constituting the Series A Preferred will be 2,500,000, and the number of
shares constituting the Series B Preferred will be 5,400,000.
     2. Ranking. The Series A Preferred and Series B Preferred will, with
respect to payment of dividends and to distributions in the event of the
Corporation’s voluntary or involuntary liquidation, winding up or dissolution (a
“Liquidation”), rank (i) senior to all classes of Common Stock and to each other
class of Capital Stock of the Corporation or series of Preferred Stock of the
Corporation established hereafter by the Board, the terms of which do not
expressly provide that such class or series ranks senior to, or on a parity
with, the Series A Preferred and Series B Preferred as to dividend rights and
rights on a Liquidation (collectively referred to as “Junior Stock”), (ii) on a
parity with each class of Capital Stock of the Corporation or series of
Preferred Stock of the Corporation established hereafter by the Board, the terms
of which expressly provide that such class or series will rank on a parity with
the Series A Preferred and Series B Preferred as to dividend rights and rights
on a Liquidation (collectively referred to as “Parity Stock”), and (iii) junior
to each class of Capital Stock of the Corporation or series of Preferred Stock
of the Corporation established hereafter by the Board, the terms of which
expressly provide that such class or series will rank senior to the Series A
Preferred or Series B Preferred as to dividend rights and rights on a
Liquidation (“Senior Stock”). For the avoidance of doubt, the Series A Preferred
and Series B Preferred will rank on a parity with each other as to dividend
rights and rights on a Liquidation.
     3. Dividends. (a) So long as any shares of Series A Preferred or Series B
Preferred are outstanding, the holders of such shares will be entitled to
receive out of the Corporation’s assets legally available therefor, when, as and
if declared by the Board, preferential dividends at a rate per annum equal to
4.0% (the “Dividend Rate”) on the then-effective Liquidation Preference per
share for such share hereunder, payable in cash. Subject to Section 5(f), such
dividends with respect to each share of Series A Preferred and Series B
Preferred, as applicable, will be fully cumulative and will begin to accrue from
the Issue Date of such share, whether or not such dividends are authorized or
declared by the Board and whether or not in any Dividend Period or

 



--------------------------------------------------------------------------------



 



Dividend Periods there are assets of the Corporation legally available for the
payment of such dividends.
     (b) Dividends on the shares of Series A Preferred and Series B Preferred
will be payable quarterly in equal amounts (subject to Section 3(d) hereunder
with respect to shorter periods, including the first such period with respect to
newly issued shares of Series A Preferred or Series B Preferred) in arrears on
each Dividend Payment Date, in preference to and in priority over dividends on
any Junior Stock, commencing on the first Dividend Payment Date after the Issue
Date of such share of Series A Preferred or Series B Preferred, as applicable.
Subject to Section 3(f), such dividends will be paid to the holders of record of
the shares of Series A Preferred and Series B Preferred, as applicable, as they
appear at the close of business on the applicable Dividend Record Date. The
amount payable as dividends on such Dividend Payment Date will be payable in
cash, unless such payment is prohibited under statutory law.
     (c) All dividends paid with respect to shares of Series A Preferred and
Series B Preferred pursuant to Section 3(a) will be paid pro rata to the holders
thereof and will first be credited against the dividends accrued with respect to
the earliest Dividend Period for which dividends have not been paid. Dividend
payments will be aggregated per holder and will be made to the nearest cent
(with $0.005 being rounded upward).
     (d) The amount of dividends payable per share of Series A Preferred and
Series B Preferred for each full Dividend Period will be computed by dividing
the annual dividend amount for such share by four. The amount of dividends
payable for the initial Dividend Period, or any other period shorter or longer
than a full Dividend Period, on a share of Series A Preferred or Series B
Preferred, as applicable, will be computed on the basis of twelve 30-day months
and a 360-day year. No interest will accrue or be payable in respect of unpaid
dividends.
     (e) Any reference to “distribution” in this Section 3 will not be deemed to
include any distribution made in connection with any Liquidation.
     (f) Notwithstanding any other provision hereof, in no event will a dividend
payable under Section 3(a) be paid in respect of any share of Series A Preferred
or Series B Preferred that has been converted prior to the applicable Dividend
Payment Date pursuant to Section 5(b) or (c) if such dividend was included in
the calculation of clause (i) of Section 5(b) or 5(c), as applicable.
     4. Liquidation Rights. (a) In the event of any Liquidation, the holders of
shares of Series A Preferred and Series B Preferred then outstanding will be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders, whether such assets are capital, surplus,
earnings or otherwise, before any payment or declaration and setting apart for
payment of any amount will be made in respect of any shares of Junior Stock,
subject to the rights of holders of Senior Stock, if any, an amount with respect
to each share of Series A Preferred and Series B Preferred outstanding equal to
the then-effective Liquidation Preference per share for such shares, plus all
declared or accrued and unpaid dividends in respect thereof to the date

2



--------------------------------------------------------------------------------



 



of final distribution. If upon any Liquidation, the assets to be distributed
among the holders of Series A Preferred, Series B Preferred and Parity Stock, if
any, are insufficient to permit the payment to such stockholders of the full
preferential amounts thereof, then the entire assets of the Corporation to be
distributed will be distributed ratably among the holders of Series A Preferred,
Series B Preferred and Parity Stock, based on the full preferential amounts for
the number of shares of Series A Preferred, Series B Preferred and Parity Stock
held by each holder, subject to the rights of holders of Senior Stock, if any.
     (b) After payment to the holders of Series A Preferred and Series B
Preferred of the amounts set forth in Section 4(a) hereof, such holders will not
be entitled to any further participation in any distribution of the
Corporation’s assets and the entire remaining assets and funds of the
Corporation legally available for distribution, if any, will be distributed
among the holders of any Capital Stock entitled to a preference over the Common
Stock in accordance with the terms thereof and, thereafter, to the holders of
Common Stock.
     (c) No funds are required to be set aside to protect the Liquidation
Preference of the shares of Series A Preferred and Series B Preferred, although
the applicable Liquidation Preference will be substantially in excess of the par
value of the shares of Series A Preferred and Series B Preferred.
     (d) For purposes of this Section 4, neither a merger, consolidation,
business combination, reorganization or recapitalization of the Corporation with
or into any entity, nor a sale, lease or other disposition of all or
substantially all of the assets of the Corporation and its subsidiaries (on a
consolidated basis) will be deemed a Liquidation.
     5. Conversion. The Series A Preferred and Series B Preferred are
convertible into shares of Common Stock as follows:
     (a) Conversion Price. The initial Conversion Price of each share of
Series A Preferred and Series B Preferred will be determined as set forth in the
definition of “Conversion Price” in Section 13 and the defined terms used
therein. The Conversion Price will be subject to adjustment as provided in
Section 5(h).
     (b) Optional Conversion Right. At any time after the six-month anniversary
of the Original Issue Date, but subject to Section 8, at the option of the
holder thereof, any share of Series A Preferred or Series B Preferred may be
converted into such number of fully paid and non-assessable shares of Common
Stock that is obtained by dividing (i) the then-effective Liquidation Preference
plus all accrued but unpaid dividends under Section 3(a) for such share by
(ii) the Conversion Price (as in effect on the Conversion Date).
     (c) Mandatory Conversion. If the Closing Sale Price of the Common Stock has
exceeded an amount equal to 1.4 multiplied by the Distributable Market Equity
Value Per Share (such product, rounded up to the nearest cent, and subject to
equitable adjustment in the event of any stock dividends, splits, reverse
splits, combinations,

3



--------------------------------------------------------------------------------



 



reclassifications and similar actions, the “Mandatory Conversion Trigger
Price”), for at least 20 consecutive Trading Days commencing from or after the
fifth anniversary of the Original Issue Date, then the Corporation may, at its
option at any time after any such 20 consecutive Trading Day period, cause all
but not less than all of the outstanding shares of Series A Preferred and
Series B Preferred to convert into such number of fully paid and non-assessable
shares of Common Stock that is obtained by dividing (i) the then-effective
Liquidation Preference of such shares plus any accrued but unpaid dividends
under Section 3(a) for such shares by (ii) the Conversion Price (as in effect on
the Conversion Date).
     (d) Mechanics for Exercise of Conversion Rights. In order to exercise the
optional conversion right provided for in Section 5(b), the holder of each share
of Series A Preferred or Series B Preferred to be converted will (i) surrender
the certificate representing such share, duly endorsed or assigned to the
Corporation or in blank, to the office of the Transfer Agent or (ii) deliver
written notice to the Corporation or the Transfer Agent that such certificate
has been lost, stolen or destroyed and execute an agreement satisfactory to the
Corporation to indemnify the Corporation from any loss incurred by it in
connection with such certificates (the actions taken pursuant to clause (i) or
(ii), a “Surrender”), accompanied, in either case, by written notice to the
Corporation that the holder thereof elects to convert all or a specified whole
number of shares of Series A Preferred or Series B Preferred, as applicable.
Unless the shares of Common Stock issuable on conversion are to be issued in the
same name as the name in which such shares of Series A Preferred or Series B
Preferred, as applicable, are registered, each share Surrendered for conversion
must be accompanied by instruments of transfer, in form reasonably satisfactory
to the Corporation, duly executed by the holder or such holder’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Corporation demonstrating that such
taxes have been paid). In the event the Corporation elects to exercise the
mandatory conversion right provided for in Section 5(c), the Corporation will
provide written notice of such exercise to the Transfer Agent and each holder of
Series A Preferred and Series B Preferred specifying the date on which such
conversion will be effective (the “Mandatory Conversion Notice”), which date
must be no less than 90 days from the date on which such written notice is sent,
and thereafter each holder of shares of Series A Preferred and Series B
Preferred will Surrender its shares to the Corporation.
     (e) Delivery of Certificates and Conversion Date. As promptly as
practicable, but in any event within five Business Days following the Conversion
Date (in the case of a conversion pursuant to Section 5(b)) or within five
Business Days following the date on which a holder of shares to be converted
Surrenders such shares to the Corporation (in the case of a conversion pursuant
to Section 5(c)), the Corporation will issue and deliver to, or upon the written
order of, the holder a certificate or certificates for the number of full shares
of Common Stock issuable upon the conversion of such holder’s applicable shares
of Series A Preferred or Series B Preferred in accordance with the provisions of
this Section 5, and any fractional interest in respect of a share of Common
Stock arising upon such conversion will be settled as provided in Section 5(g)
hereof. In the event of a conversion pursuant to Section 5(b), upon conversion
of only a portion of

4



--------------------------------------------------------------------------------



 



the number of shares covered by a certificate representing shares of Series A
Preferred or Series B Preferred Surrendered for conversion, the Corporation will
also issue and deliver to, or upon the written order of, the holder of the
certificate so Surrendered for conversion, at the expense of the Corporation, a
new certificate covering the number of shares of Series A Preferred or Series B
Preferred, as applicable, representing the unconverted portion of the
certificate so Surrendered, which new certificate will entitle the holder
thereof to the rights of the shares of Series A Preferred or Series B Preferred
represented thereby to the same extent as if the certificate theretofore
covering such unconverted shares had not been Surrendered for conversion. Each
conversion will be deemed to have been effected as of the close of business on
the date on which (i) in the case of an optional conversion pursuant to
Section 5(b), the certificates for Series A Preferred or Series B Preferred are
Surrendered and such notice and payment of all required transfer taxes and
dividends received by the Corporation as aforesaid, or (ii) in the case of a
mandatory conversion pursuant to Section 5(c), the date specified in the
Mandatory Conversion Notice (the “Conversion Date”). On the Conversion Date, all
rights with respect to the shares of Series A Preferred or Series B Preferred so
converted, including the rights, if any, to receive notices, will terminate
except only the rights of holders thereof to receive the physical certificates
contemplated by this Section 5(e) and cash in lieu of any fractional share as
provided in Section 5(g), and the Person entitled to receive the shares of
Common Stock will be treated for all purposes as having become the record holder
of such shares (even if certificates for such shares of Common Stock have not
yet been issued).
     (f) If conversion rights are exercised with respect to shares of Series A
Preferred or Series B Preferred under Section 5(b) or (c), such shares will
cease to accrue dividends pursuant to Section 3(a) as of the end of day
immediately preceding the Conversion Date.
     (g) No Fractional Shares. No fractional shares or scrip representing
fractions of shares of Common Stock will be issued upon conversion of shares of
Series A Preferred or Series B Preferred. Instead of any fractional interest in
a share of Common Stock that would otherwise be deliverable upon the conversion
of such shares, the Corporation will pay to the holder of such shares an amount
in cash based upon the Current Market Price of Common Stock on the Trading Day
immediately preceding the Conversion Date. If more than one share is Surrendered
for conversion pursuant to this Section 5 at one time by the same holder, the
number of full shares of Common Stock issuable upon conversion thereof will be
computed on the basis of the aggregate number of shares so Surrendered.
     (h) Conversion Price Adjustments. The Conversion Price is subject to
adjustment from time to time as follows:
          (i) Stock Splits and Combinations. If, after the Original Issue Date,
the Corporation (A) subdivides or splits its outstanding shares of Common Stock
into a greater number of shares, (B) combines or reclassifies its outstanding
shares of Common Stock into a smaller number of shares, or (C) issues any
Capital Stock of the Corporation by reclassification of its Common Stock, then
the Conversion Price in effect

5



--------------------------------------------------------------------------------



 



immediately prior to such event will be adjusted so that the holder of any share
of Series A Preferred or Series B Preferred thereafter Surrendered for
conversion will be entitled to receive the number of such securities that such
holder would have owned or have been entitled to receive after the occurrence of
any of the events described above as if such share had been converted
immediately prior to the effective date of such subdivision, combination or
reclassification or the record date therefor, whichever is earlier. An
adjustment made pursuant to this Section 5(h)(i) will become effective at the
close of business on the effective date of such corporate action. Such
adjustment will be made successively wherever any event listed above occurs.
          (ii) Dividends/Distributions of Common Stock. If, after the Original
Issue Date, the Corporation fixes a record date for or pays a dividend or makes
a distribution in shares of Common Stock on any class of Capital Stock of the
Corporation, other than dividends or distributions of shares of Common Stock or
other securities with respect to which adjustments are provided in
Section 5(h)(i), then the Conversion Price in effect at the close of business on
the record date therefor will be adjusted to equal the price determined by
multiplying (A) such Conversion Price by (B) a fraction, the numerator of which
will be the number of shares of Common Stock Outstanding at the close of
business on the record date and the denominator of which will be the sum of
(1) the number of shares of Common Stock Outstanding at the close of business on
the record date and (2) the number of shares of Common Stock constituting such
dividend or distribution. An adjustment made pursuant to this Section 5(h)(ii)
will become effective immediately after the close of business on such record
date (except as provided in Section 5(h)(iv)(F) hereof). Such adjustment will be
made successively wherever any event listed above occurs.
          (iii) Certain Issuances of Common Stock and Common Stock Derivatives.
If, after the Original Issue Date, the Corporation issues or sells shares of
Common Stock or any Common Stock Derivative without consideration or at a
consideration per share of Common Stock (or having a conversion, exercise or
exchange price per share of Common Stock, in the case of a Common Stock
Derivative), calculated by including the aggregate proceeds to the Corporation
upon issuance and any additional consideration payable to the Corporation upon
and in respect of any such conversion, exchange or exercise, that is less than
the Conversion Price in effect at the close of business on the day immediately
preceding such issuance, then the maximum number of shares of Common Stock
issuable upon conversion, exchange or exercise of such Common Stock Derivatives,
as applicable, will be deemed to have been issued as of such issuance and such
Conversion Price will be decreased, effective as of the time of such issuance,
to equal the price determined by multiplying (A) such Conversion Price by (B) a
fraction, the numerator of which will be the sum of (1) the number of shares of
Common Stock Outstanding immediately prior to such issuance and (2) the number
of shares which the aggregate proceeds to the Corporation from such issuance
(including any additional consideration per share of Common Stock payable to the
Corporation upon any such conversion, exchange or exercise) would purchase at
such Conversion Price, and the denominator of which will be the sum of (1) the
number of shares of Common Stock Outstanding immediately prior to such issuance
and (2) the number of additional shares of Common Stock issued

6



--------------------------------------------------------------------------------



 



or subject to issuance upon the conversion, exchange or exercise of such Common
Stock Derivatives issued. In the event that any portion of such consideration is
in a form other than cash, the Fair Market Value of such noncash consideration
will be used. Notwithstanding any provision hereof to the contrary, this
Section 5(h)(iii) will not apply to any issuance of Common Stock in any manner
described in Section 5(h)(i) and (ii). Such adjustment will be made successively
wherever any event listed above occurs.
          (iv) Additional Conversion Matters.
               (A) Minor Adjustments and Calculations. No adjustment in the
Conversion Price pursuant to any provision of this Section 5(h) will be required
unless such adjustment would require a cumulative increase or decrease of at
least 1% in such price; provided, however, that any adjustments that by reason
of this Section 5(h)(iv)(A) are not required to be made will be carried forward
and taken into account in any subsequent adjustments until made. All
calculations under this Section 5(h) will be made to the nearest cent (with
$0.005 being rounded upward).
               (B) Exceptions to Adjustment Provisions. The provisions of this
Section 5(h) will not be applicable to (1) any issuance for which an adjustment
to the Conversion Price is provided under any other subclause of this
Section 5(h), (2) any issuance of shares of Common Stock upon actual exercise,
exchange or conversion of any Common Stock Derivative if the Conversion Price
was fully and properly adjusted at the time such securities were issued or if no
such adjustment was required hereunder at the time such securities were issued,
(3) the issuance of additional shares of Series A Preferred or Series B
Preferred at a per share price equal to or greater than the applicable
Liquidation Preference or the issuance of shares of Common Stock upon conversion
of outstanding shares of Series A Preferred or Series B Preferred, (4) the
issuance of Common Stock Derivatives or shares of Common Stock to employees,
directors or consultants of the Corporation or its subsidiaries pursuant to
management or director incentive plans or stock compensation plans as in effect
on or prior to the Original Issue Date or approved by the affirmative vote of a
majority of the Board after the Original Issue Date, including any employment,
severance or consulting agreements, or the issuance of shares of Common Stock
upon the exercise of such Common Stock Derivative, (5) the issuance of shares of
Common Stock as consideration for an arm’s-length acquisition of a business or
assets from a Third Party or Third Parties that is approved by holders of a
majority of the Voting Stock (on an as-converted basis) in accordance with the
requirements under the Charter and the Corporation’s By-Laws and applicable law,
or (6) the issuance of shares of Common Stock pursuant to any plan providing for
the reinvestment of dividends or interest payable on securities of the
Corporation and the investment of additional optional amounts in Common Stock
under such plan.
               (C) Board Adjustment to Conversion Price. Anything in this
Section 5(h) to the contrary notwithstanding, the Corporation may, to the extent
permitted by law, make such reductions in the Conversion Price, in addition to
those required by this Section 5(h), as the Board in its good faith discretion
determines to be necessary in order that any subdivision of shares,
reclassification or combination of

7



--------------------------------------------------------------------------------



 



shares, distribution of Common Stock Derivatives, or a distribution of other
assets (other than cash dividends) hereafter made by the Corporation to its
stockholders will not be taxable. Whenever the Conversion Price is so decreased,
the Corporation will mail to holders of record of shares of Series A Preferred
and Series B Preferred a notice of the decrease at least 5 days before the date
the decreased Conversion Price takes effect, and such notice will state the
decreased Conversion Price and the period it will be in effect.
               (D) Other Capital Stock. In the event that, at any time as a
result of the provisions of this Section 5(h), a holder of shares of Series A
Preferred or Series B Preferred becomes entitled to receive any shares of
Capital Stock of the Corporation other than Common Stock upon subsequent
conversion, the number of such other shares so receivable upon conversion will
thereafter be subject to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions contained herein.
               (E) Effect of Adjustment. In the event that, at any time after
the Original Issue Date, any adjustment is made to the Conversion Price pursuant
to this Section 5, such adjustment to the Conversion Price will be applicable
with respect to all then outstanding shares of Series A Preferred and Series B
Preferred and all shares of Series A Preferred or Series B Preferred issued
after the date of the event causing such adjustment to the Conversion Price.
               (F) Adjustment Deferral. In any case in which Section 5(h)
provides that an adjustment becomes effective from and after a record date for
an event, the Corporation may defer until the occurrence of such event
(1) issuing to the holder of any shares of Series A Preferred or Series B
Preferred converted after such record date and before the occurrence of such
event the additional shares of Common Stock issuable upon such conversion by
reason of the adjustment required by such event over and above the shares of
Common Stock issuable upon such conversion before giving effect to such
adjustment and (2) paying to such holder any amount of cash in lieu of any
fraction pursuant to Section 5(g).
               (G) Other Limits on Adjustment. There will be no adjustment of
the Conversion Price in the event of the issuance of any shares of the
Corporation in a reorganization, acquisition or other similar transaction,
except as specifically set forth in this Section 5.
               (H) Abandoned Events and Expired Common Stock Derivatives. If the
Corporation takes a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend or other distribution, and thereafter and
before the distribution to stockholders legally abandons its plan to pay or
deliver such dividend or distribution, then thereafter any adjustment in the
Conversion Price granted by this Section 5(h) will, as and if necessary, be
readjusted at the time of such abandonment to the Conversion Price that would
have been in effect if no adjustment had been made (taking proper account of all
other conversion adjustments under this Section 5(h)); provided, however, that
such readjustment will not affect the Conversion Price of any

8



--------------------------------------------------------------------------------



 



shares of Series A Preferred or Series B Preferred that have been converted
prior to such abandonment. If any Common Stock Derivatives referred to in this
Section 5(h) in respect of which an adjustment has been made expire unexercised
in whole or in part after the same have been distributed or issued by the
Corporation, the Conversion Price will be readjusted at the time of such
expiration to the Conversion Price that would have been in effect if no
adjustment had been made on account of the distribution or issuance of such
expired Common Stock Derivatives (taking proper account of all other conversion
adjustments under this Section 5(h)); provided, however, that such readjustment
will not affect the Conversion Price of any shares of Series A Preferred or
Series B Preferred that have been converted prior to such expiration.
               (I) Participation in Dividends. Notwithstanding anything herein
to the contrary, no adjustment to the Conversion Price will be made under
Section 5(h)(ii) to the extent that the holders of Series A Preferred or
Series B Preferred, as applicable, participate in any such distribution on an
as-converted basis based on the number of shares of Common Stock into which such
shares are then convertible.
               (J) Pre-Conversion Price Determination Time Events. No adjustment
will be made to the Conversion Price for events occurring prior to the
determination of the Conversion Price in accordance with Section 5(a) (the
“Conversion Price Determination Time”), whether or not they would otherwise
result in an adjustment to the Conversion Price pursuant to this Section 5(h);
provided, however, that the Corporation will not take any actions that, but for
this Section 5(h)(iv)(J), would have resulted in an adjustment of the Conversion
Price prior to the Conversion Price Determination Time pursuant to this Section
5(h) without the written consent of the Required Holders.
     (i) Fundamental Changes. In the event that any transaction or event
(including, without limitation, any merger, consolidation, sale of assets,
tender or exchange offer, reclassification, compulsory share exchange or
liquidation) occurs in which all or substantially all of the outstanding Common
Stock is converted into or exchanged for stock, other securities, cash or assets
(each, a “Fundamental Change”), the holder of each share of Series A Preferred
and each share of Series B Preferred outstanding immediately prior to the
occurrence of such Fundamental Change which remains outstanding thereafter, if
any, will have the right upon any subsequent conversion to receive (but only out
of legally available funds, to the extent required by applicable law) the kind
and amount of stock, other securities, cash and assets that such holder would
have received if such share had been converted immediately prior thereto
(assuming such holder failed to exercise his rights of election, if any, as to
the kind or amount of securities, cash or other property receivable upon such
Fundamental Change). Such adjustment will be made successively whenever any
event listed above occurs. No adjustment will be made pursuant to Section 5(i)
in respect of any Fundamental Change as to which an adjustment to the Conversion
Price was made pursuant to Section 5(h).
     (j) Notice of Certain Events. If, subject to the limitations set forth in
Section 3 hereof:

9



--------------------------------------------------------------------------------



 



          (i) the Corporation declares (A) any dividend (or any other
distribution) on Common Stock, other than a dividend payable in shares of Common
Stock, or (B) any extraordinary dividend or distribution on any Junior Stock
(excluding any regularly scheduled dividends paid in accordance with the terms
thereof);
          (ii) there is any recapitalization or reclassification of the Common
Stock (other than an event to which Section 5(h) hereof applies) or any
consolidation or merger to which the Corporation is a party and for which
approval of any stockholders of the Corporation is required, or a share exchange
or self-tender offer by the Corporation for all or substantially all of its
outstanding Common Stock or the sale or transfer of all or substantially all of
the assets of the Corporation as an entirety or any compulsory share exchange
affecting the Common Stock; or
          (iii) there occurs a Liquidation;
then the Corporation will cause to be filed with the Transfer Agent and will
cause to be mailed to the holders of the outstanding shares of Series A
Preferred and Series B Preferred at the addresses of such holders as shown on
the stock books of the Corporation, as promptly as possible, but at least ten
Business Days prior to the applicable date hereinafter specified and no later
than when notice is first mailed or sent to the holders of Common Stock, a
notice stating (A) the date on which a record is to be taken for the purpose of
such dividend, distribution or grant, or, if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distribution or grant are to be determined or (B) the date on which
such reclassification, consolidation, merger, share exchange, self-tender offer,
sale, transfer or Liquidation is expected to become effective, and the date as
of which it is expected that holders of Common Stock of record will be entitled
to exchange their shares of Common Stock for securities or other property, if
any, deliverable upon such reclassification, consolidation, merger, share
exchange, self-tender offer, sale, transfer or Liquidation. Failure to give or
receive such notice or any defect therein will not affect the legality of
validity of the proceedings described in this Section 5.
     (k) Sufficient Shares of Common Stock. The Corporation covenants that it
will at all times reserve and keep available, free from preemptive rights, out
of the aggregate of its authorized but unissued shares of Common Stock, solely
for the purpose of effecting conversion of the Series A Preferred and Series B
Preferred, the full number of shares of Common Stock deliverable upon the
conversion of all outstanding shares of Series A Preferred and Series B
Preferred not theretofore converted. For purposes of this Section 5(k), the
number of shares of Common Stock that are deliverable upon the conversion of all
such outstanding shares will be computed as if at the time of computation all
such outstanding shares were held by a single holder.
     (l) Compliance with Laws. Prior to the delivery of any securities that the
Corporation is obligated to deliver upon conversion of shares of Series A
Preferred or Series B Preferred, the Corporation will use its best efforts to
comply with all federal and

10



--------------------------------------------------------------------------------



 



state laws and regulations thereunder requiring the registration of such
securities with, or any approval of or consent to the delivery thereof by, any
governmental authority.
     (m) Officer’s Certificate. As promptly as practicable following the
Conversion Price Determination Time, the Corporation will promptly file with the
Transfer Agent, and cause to be delivered to each holder of Series A Preferred
and each holder of Series B Preferred, a certificate signed by the principal
financial or accounting officer of the Corporation, setting forth the
determination of the initial Conversion Price, the Distributable Market Equity
Value Per Share and the Mandatory Conversion Trigger Price. Thereafter whenever
the applicable Conversion Price is adjusted pursuant to this Section 5, the
Corporation will promptly file with the Transfer Agent, and cause to be
delivered to each holder of Series A Preferred and each holder of Series B
Preferred, a certificate signed by the principal financial or accounting officer
of the Corporation, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated (including a
description of the basis of the determination of the Current Market Price and/or
Fair Market Value, as applicable) and specifying the new applicable Conversion
Price. In the event of a Fundamental Change pursuant to Section 5(i), such a
certificate will be issued describing the amount and kind of stock, securities,
property or assets or cash receivable upon conversion of the Series A Preferred
and Series B Preferred after giving effect to the provisions of such
Section 5(i).
     (n) Errors. The Board will have the power to resolve any ambiguity or
correct any error in Section 5, and its action in doing so will be final and
binding and conclusive.
     (o) No Increase. Notwithstanding anything herein to the contrary, the
Conversion Price will in no event be increased pursuant to Section 5(h)(iii).
     6. Voting Rights. (a) General. Subject to the terms of the Shareholders
Agreement, holders of shares of Series A Preferred and Series B Preferred will
have one vote for each share of Common Stock into which such share of Series A
Preferred or Series B Preferred, as applicable, could be converted at the
Conversion Price at the record date for determination of the stockholders
entitled to vote, or, if no such record date is established, at the date such
vote is taken or any written consent of stockholders is solicited by the
Corporation. Except as required by law, by the terms of any agreement to which
the Corporation and holders of Series A Preferred or Series B Preferred, as
applicable, are a party or as otherwise set forth in this Section 6, such
holders will have full voting rights and powers equal to the voting rights and
powers of the holders of Common Stock, and will be entitled to vote, together
with holders of Common Stock and not by classes, with respect to any and all
matters upon which holders of Common Stock have the right to vote. Fractional
votes by the holders of Series A Preferred and Series B Preferred will not be
permitted, and any fractional voting rights (after aggregating all shares into
which shares of Series A Preferred or Series B Preferred, as applicable, held by
each holder could be converted) will be disregarded.

11



--------------------------------------------------------------------------------



 



     (b) Without limiting Article III of the Shareholders Agreement, beginning
with the Corporation’s first annual meeting of stockholders following the
Original Issue Date, for as long as shares of Series A Preferred having an
aggregate Series A Liquidation Preference of at least $125 million are owned by
the Initial Series A Purchasers, the Board will consist of nine members, elected
as follows:
          (i) The holders of shares of the Series A Preferred will be entitled,
voting as a separate class, to elect three directors at each meeting of
stockholders held for the purpose of electing directors, at least one of whom
will be an Independent Director.
               (A) In case of any removal, either with or without cause, of a
director elected by the holders of the shares of Series A Preferred, the holders
of the shares of Series A Preferred will be entitled, voting as a separate class
either by written consent or at a special meeting or next regular meeting, to
elect a successor to hold office for the unexpired term of the director who has
been removed.
               (B) (1) In case of such removal, an officer of the Corporation
may call, and, upon written request of the Initial Series A Purchasers,
addressed to the Secretary of the Corporation, will call a special meeting of
the holders of shares of Series A Preferred. Such meeting will be held at the
earliest practicable date upon the notice required for annual meetings of
stockholders at the place for holding annual meetings of stockholders of the
Corporation, or, if none, at a place designated by the Board. Notwithstanding
the provisions of this Section 6(b)(i)(B)(1), no such special meeting will be
called during a period within the 120 days immediately preceding the date fixed
for the next annual meeting of stockholders in which such case, the election of
directors pursuant to Section 6(b)(i) will be held at such annual meeting of
stockholders.
                      (2) At any meeting held for the purpose of electing
directors at which the holders of shares of Series A Preferred voting separately
as one class have the right to elect directors as provided herein, the presence
in person or by proxy of the holders of more than 50% of the then-outstanding
shares of the Series A Preferred will be required and will be sufficient to
constitute a quorum of such class for the election of directors by such class.
          (ii) The remaining directors will be elected by holders of shares of
Common Stock and any other class of Capital Stock entitled to vote in the
election of directors (including the Series A Preferred and Series B Preferred)
(together the “Voting Stock”), voting together as a single class at each meeting
of stockholders held for the purpose of electing directors.
               (A) In case of any removal, either with or without cause, of a
director elected by the holders of the Voting Stock, the holders of the shares
of Voting Stock will be entitled, voting together as a class either by written
consent or at a special meeting or next regular meeting, to elect a successor to
hold office for the unexpired term of the director who has been removed.

12



--------------------------------------------------------------------------------



 



               (B) (1) In case of such removal, an officer of the Corporation
may call, and, upon written request of the holders of at least 25% of the
outstanding shares of Voting Stock, addressed to the Secretary of the
Corporation, will call a special meeting of the holders of Voting Stock. Such
meeting will be held at the earliest practicable date upon the notice required
for annual meetings of stockholders at the place for holding annual meetings of
stockholders of the Corporation, or, if none, at a place designated by the
Board. Notwithstanding the provisions of this Section 6(b)(ii)(B)(1), no such
special meeting will be called during a period within the 120 days immediately
preceding the date fixed for the next annual meeting of stockholders in which
such case, the election of directors pursuant to Section 6(b)(ii) will be held
at such annual meeting of stockholders.
                      (2) At any meeting held for the purpose of electing
directors at which the holders of Voting Stock voting together as one class have
the right to elect directors as provided herein, the presence in person or by
proxy of the holders of more than 50% of the then-outstanding shares of Voting
Stock will be required and will be sufficient to constitute a quorum of such
class for the election of directors by such class.
               (C) In case of any vacancy (other than by removal) in the office
of a director elected by the holders of Voting Stock, the vacancy may only be
filled by the remaining directors of the Board.
     (c) Election of Directors Upon Dividend Default. If at any time the
equivalent of six quarterly dividends payable on the shares of Series A
Preferred or Series B Preferred or any other class or series of Parity Stock are
accrued and unpaid (whether or not consecutive and whether or not declared),
then, immediately prior to the next annual meeting of stockholders or special
meeting of stockholders, the total number of directors constituting the entire
Board will automatically be increased by two and, in each case, the holders of
all outstanding shares of Series A Preferred, Series B Preferred and any Parity
Stock having similar voting rights then exercisable, voting separately as a
single class without regard to series, will be entitled to elect at such meeting
of the stockholders of the Corporation two directors to serve until all
dividends accumulated and unpaid on any such voting shares have been paid. The
term of office of all such directors will terminate immediately upon payment in
full of all accrued but unpaid dividends and upon such termination the total
number of directors constituting the entire Board will be reduced by two. Shares
held by the Corporation or any entity controlled by the Corporation will have no
vote in any such vote. Notwithstanding the foregoing, the number of directors to
be elected pursuant to this Section 6(c) will be reduced to zero in the event
that the holders of Series A Preferred are entitled to elect directors pursuant
to Section 6(b)(i) at such time; provided, however, that such number will be
increased back to two pursuant to this Section 6(c) effective immediately upon
the termination of the right of the holders of Series A Preferred to elect
directors pursuant to Section 6(b)(i) unless at such time all accumulated and
unpaid dividends have been paid.
     (d) No holder of Series A Preferred or Series B Preferred may receive any
compensation or remuneration of any kind (from the Corporation or from any other

13



--------------------------------------------------------------------------------



 



Person) in connection with the exercise or non-exercise of any voting or other
rights under any provision of this Certificate.
     7. Preemptive Rights. Except as otherwise expressly provided in the
Shareholders Agreement, no holder of any shares of Series A Preferred or
Series B Preferred will have any preemptive right to acquire any shares of
unissued Capital Stock of the Corporation, now or hereafter authorized, or any
treasury shares or securities convertible into such shares or carrying a right
to subscribe to or acquire such shares of capital stock.
     8. Transferability. (a) Subject to Section 8(c), during the six-month
period following the Original Issue Date (the “Transfer Prohibition Period”), no
holder of shares of Series A Preferred or Series B Preferred may (i) sell,
assign, transfer, pledge, hypothecate or otherwise encumber or dispose of in any
way all or any part of an interest in (“Transfer”) such holder’s Series A
Preferred or Series B Preferred, as applicable, or (ii) convert any such shares
into Common Stock pursuant to Section 5; provided, however, that nothing in this
Section 8(a) will prohibit a holder from Transferring Series A Preferred or
Series B Preferred to a Permitted Transferee of such holder.
     (b) Subject to Section 8(c), during the 30-month period commencing
immediately upon the end of the Transfer Prohibition Period, the Initial
Series A Purchasers may not (i) Transfer to any Person or (ii) convert into
shares of Common Stock pursuant to Section 5, shares of Series A Preferred
having, collectively (calculated as the sum of all such Transfers and/or
conversions during the Transfer Prohibition Period), an aggregate Series A
Liquidation Preference (determined as of the time of Transfer and/or conversion)
of more than $125 million; provided, however, that nothing in this Section 8(b)
will prohibit the Initial Series A Purchasers from Transferring Series A
Preferred to a Permitted Transferee of such holder (and such a Transfer will not
be counted for purposes of this Section 8(b)).
     (c) The restrictions on Transfer set forth in Sections 8(a) and (b) will
automatically terminate upon any (i) Bankruptcy Event relating to the
Corporation, (ii) Company Sale to a Third Party, or (iii) underwritten public
offering of any Common Stock for cash (other than in connection with an
acquisition of assets, a company or a business by the Corporation or one of its
subsidiaries in a transaction approved by the Board) pursuant to an effective
registration statement (other than a registration statement on Form S-4 or S-8
or any similar form) filed under the Securities Act, unless the holders of
Series A Preferred or Series B Preferred, as applicable, are given the
opportunity to sell securities in such public offering on the basis of their Pro
Rata Amounts.
     (d) Each certificate representing Series A Preferred or Series B Preferred
issued to any holder will bear a legend on the face thereof substantially to the
following effect (with such additions thereto or changes therein as the
Corporation may be advised by counsel are required by law (the “Legend”)):

14



--------------------------------------------------------------------------------



 



     “THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
TRANSFER RESTRICTIONS CONTAINED IN THE CERTIFICATE OF DESIGNATION RELATING TO
SUCH SHARES, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. NO
SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER ENCUMBRANCE ON OR
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF SUCH CERTIFICATE OF DESIGNATION.”
     “THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THAT ACT OR ANY
OTHER APPLICABLE LAW OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.”
     The Legend will be removed by the Corporation by the delivery of substitute
certificates without such Legend in the event of the termination of the
restrictions contained in this Section 8 pursuant to the terms of hereof;
provided, however, that the second paragraph of such Legend will only be removed
if at such time a legal opinion from counsel to the transferee is obtained to
the effect that such legend is no longer required for purposes of applicable
securities laws.
     (e) In the event of any purported Transfer not made in compliance with this
Section 8, such purported Transfer will be void and of no effect and the
Corporation will not give effect to such Transfer. The Corporation will be
entitled to treat the prior owner as the holder of any such securities not
Transferred in accordance with this Section 8.
     (f) In no event will any holder of Series A Preferred or Series B Preferred
engage in any short sales of Common Stock, any transactions involving options
(including exchange-traded options), puts, calls or other derivatives involving
securities of the Corporation or any other transactions of any type that would
have the effect of providing such holder with any other economic gain in the
event of a decrease in the Current Market Price, unless such holder has entered
into a market marker agreement with the Corporation (or its predecessor) and
Centerbridge, in the form annexed to the Investment Agreement, dated as of
July 26, 2007, by and among Centerbridge, CBP Parts Acquisition Co. LLC, a newly
formed Delaware limited liability company, and the Corporation as Exhibit H.
     9. Deregistration. For as long as any shares of Series A Preferred or
Series B Preferred are outstanding, the Corporation will not voluntarily take
any action to deregister or suspend the registration of its Common Stock under
Section 12 or 15 of the Exchange Act.
     10. No Reissuance. Shares of Series A Preferred or Series B Preferred that
have been issued and reacquired in any manner, including shares purchased,

15



--------------------------------------------------------------------------------



 



redeemed, converted or exchanged, may not be reissued as shares of Series A
Preferred or Series B Preferred and will (upon compliance with applicable law)
have the status of authorized and unissued shares of Preferred Stock
undesignated as to series and may be redesignated and reissued as part of any
series of Preferred Stock; provided, however, that so long as any shares of
Series A Preferred or Series B Preferred are outstanding, any issuance of such
shares must be in compliance with the terms hereof in respect of the applicable
series of such shares. Upon any such reacquisitions, the number of shares of
Series A Preferred or Series B Preferred, as applicable, authorized pursuant to
the Charter and this Certificate will be reduced by the number of shares so
acquired.
     11. Transfer Agent. The duly appointed Transfer Agent for the Series A
Preferred and Series B Preferred will be [___]. The Corporation may, in its sole
discretion, remove the Transfer Agent in accordance with the agreement between
the Corporation and the Transfer Agent as long as the Corporation will appoint a
successor transfer agent who will accept such appointment prior to the
effectiveness of such removal.
     12. Currency. All shares of Series A Preferred and Series B Preferred will
be denominated in U.S. currency, and all payments and distributions thereon or
with respect thereto will be made in U.S. currency. All references herein to “$”
refer to the U.S. currency.
     13. Definitions. In additions to terms defined elsewhere in this
Certificate, the following terms have the following meanings:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person. For purposes of
this definition, the terms “control,” “controlling,” “controlled by” and “under
common control with,” as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Bankruptcy Event” means the voluntary or involuntary commencement of a
case or other proceeding against a Person seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee or the like for such Person of all or
substantially all of its assets, or any similar action with respect to such
Person, whether judicial or non-judicial or under any law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts; provided, however, that in no event will a Bankruptcy Event be deemed
to have occurred as a result of any internal corporate or other restructuring or
reorganization of such Person.
     “Board” means the Board of Directors of the Corporation; where any consent,
approval or action is required by the Board hereunder and the authority of the
Board with respect to such consent, approval or action has been delegated to a
committee of

16



--------------------------------------------------------------------------------



 



the Board, in accordance with applicable law, the consent, approval or action by
such committee will satisfy such requirement for purposes hereof.
     “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.
     “Capital Stock” means (a) with respect to any Person that is a corporation
or company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (b) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
     “Centerbridge” means Centerbridge Capital Partners, L.P., a Delaware
limited partnership.
     “Certificate” means this Certificate of Designation of 4.0% Series A
Convertible Preferred Stock and 4.0% Series B Convertible Preferred Stock.
     “Charter” means the Corporation’s Restated Certificate of Incorporation, as
it may be amended from time to time.
     “Closing Sale Price” when used with reference to shares of the Common Stock
or other securities on any date, means the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the NYSE or, if the shares of Common Stock or other
applicable security are not listed or admitted to trading on the NYSE, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which the
shares of Common Stock or other security are listed or admitted to trading or,
if the shares of Common Stock or other security are not listed or admitted to
trading on any national securities exchange, the average of the last quoted high
bid and low asked prices in the over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System or
such other system then in use, or, if on any such date the shares of Common
Stock or other security are not quoted by any such organization, the average of
the closing bid and asked prices as furnished by a professional market maker
making a market in the Common Stock or other security, as selected by the Board
(any such applicable exchange or market referred to above, the “Corporation’s
Principal Exchange”).
     “Common Stock” means the common stock, par value $0.01 per share, of the
Corporation and any shares or Capital Stock for or into which such common stock
hereafter is exchanged, converted, reclassified or recapitalized by the
Corporation or pursuant to an agreement to which the Corporation is a party.

17



--------------------------------------------------------------------------------



 



     “Common Stock Derivative” means any option, right, warrant or security of
the Corporation which is convertible into or exercisable or exchangeable for
Common Stock of the Corporation.
     “Common Stock Outstanding” means all shares of Common Stock issued and
outstanding as of the applicable time plus the number of shares issuable upon
conversion or exercise of all outstanding Common Stock Derivatives (including
the Series A Preferred and the Series B Preferred) as of the applicable time.
     “Company Sale” means any merger, consolidation, business combination,
reorganization or recapitalization of the Corporation that results in the
transfer of 50% or more of the outstanding voting power of the Corporation, any
sale, lease or other disposition of all or substantially all of the assets of
the Corporation and its subsidiaries (on a consolidated basis), or any other
form of corporate reorganization in which 50% or more of the outstanding shares
of any class or series of Capital Stock of the Corporation are exchanged for or
converted into cash, securities or property of another business organization.
     “Conversion Price” means an amount equal to 0.83 (the “Discount Factor”)
multiplied by the Distributable Market Equity Value Per Share (rounded up to the
nearest cent).
     “Current Market Price” when used with reference to shares of Common Stock
or other securities on any date, means the average of the Closing Sale Price for
the 30 consecutive Trading Days immediately prior to such date; provided,
however, (a) if on any such date no market maker is making a market in the
Common Stock or such other security so that there is no Closing Sale Price, then
the Current Market Price of such Common Stock or other security will be valued
using clause (a) of the definition of “Fair Market Value” below, as if it were
an “asset” thereunder, and (b) that in the event that the Current Market Price
is determined during a period following the announcement by the Corporation or
other issuer of the applicable securities of (i) a dividend or distribution on
such Common Stock or such other securities payable in shares of such Common
Stock or securities convertible into shares of such Common Stock or securities,
or (ii) any subdivision, combination or reclassification of such Common Stock or
other securities, and prior to the expiration of the requisite 30 Trading Day
period set forth above, then, and in each such case, the Current Market Price
will be properly adjusted to take into account ex-dividend trading.
     “Debt/Interest” means an amount equal to the sum of net debt of the
Corporation (defined as funded debt plus the average outstanding revolver
balance pursuant to the Corporation’s five-year business plan net of cash as of
the Original Issue Date) and the value of minority interests of the Corporation
as of the Original Issue Date.
     “Distributable Market Equity Value Per Share” means a per share value equal
to the 20-Trading Day volume weighted average sale price (rounded to the nearest
1/10,000) of the Common Stock on the Corporation’s Principal Exchange, as
reported by Bloomberg Financial Markets (or such other source as the Corporation
may

18



--------------------------------------------------------------------------------



 



reasonably determine) and determined using the 22 Trading Days beginning on and
including the first Business Day after the Original Issue Date (disregarding the
Trading Days during such period having the highest and lowest volume weighted
average sale price (as so determined)); provided, however, that, as of
immediately following the Conversion Price Determination Time, the Distributable
Market Equity Value Per Share shall result in the holders of the Series A
Preferred and the Series B Preferred owning, on an as-converted, fully diluted
basis, no less than the Preferred Ownership Floor of the Fully Diluted Shares on
account of the Preferred Stock, and no more than Preferred Ownership Ceiling of
the Fully Diluted Shares on account of the Preferred Stock.
     “Dividend Payment Date” means the first day of March, June, September and
December; provided, however, that if any Dividend Payment Date falls on any day
other than a Business Day, the dividend payment due on such Dividend Payment
Date will be paid on the Business Day immediately following such Dividend
Payment Date.
     “Dividend Periods” means the quarterly dividend periods commencing on and
including the first day of March, June, September and December of each year and
ending on and including the date before the next Dividend Payment Date of such
year, respectively (other than the initial Dividend Period, which will commence
on the Original Issue Date and end on and include the date before the first
Dividend Payment Date after the Original Issue Date).
     “Dividend Record Date” means, with respect to a Dividend Payment Date, the
close of business on the 15th calendar day prior thereto, or such other record
date, not more than 60 days and not less than 10 days preceding the applicable
Dividend Payment Date, as may be fixed by the Board.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means, with respect to any (a) asset, other than a
security, the amount that a willing buyer would pay an unaffiliated willing
seller in an arm’s-length transaction to acquire ownership of such asset, with
neither being under any compulsion to buy or sell, and both having reasonable
knowledge of all relevant facts and taking into account all relevant
circumstances and information, including market treatment of similar businesses,
historical operating results and projections for future periods, as determined
in good faith by the Board, or (b) security, the Current Market Price thereof.
     “Floor/Ceiling Mechanism” means the Preferred Ownership Floor and the
Preferred Ownership Ceiling, adjusted in accordance with the following chart to
the extent the Debt/Interest is an amount other than $525 million in accordance
with the following chart:

19



--------------------------------------------------------------------------------



 



                              Preferred           Preferred     Ownership      
    Ownership Debt/Interest   Ceiling   Debt/Interest   Floor
425
    34.9 %     425       31.0 %
475
    35.6 %     475       31.5 %
525
    36.3 %     525       32.0 %
575
    37.0 %     575       32.5 %
625
    37.7 %     625       33.1 %
675
    38.5 %     675       33.7 %
725
    39.2 %     725       34.3 %
775
    40.1 %     775       34.9 %
825
    40.9 %     825       35.6 %

To the extent Debt/Interest either is less than $425 million or exceeds
$825 million, the Preferred Ownership Ceiling and Preferred Ownership Floor will
be adjusted ratably based on the chart above and the calculations therein.
     “Fully Diluted Shares” means a number of shares of Common Stock equal to
the sum of (a) the number of shares of Common Stock issued and outstanding on
the Issue Date plus (b) a number equal to the quotient of (i) the sum of (A) the
aggregate Series A Liquidation Preference plus (B) the aggregate Series B
Liquidation Preference divided by (ii) the Conversion Price.
     “Independent Director” means a director of the Corporation who qualifies as
an “independent director” of the Corporation under (a) New York Stock Exchange
(“NYSE”) Rule 303A(2), as such rule may be amended, supplemented or replaced
from time to time (“303A(2)”), or (b) if the Corporation is listed or quoted on
another securities exchange or quotation system that has an independence
requirement, the comparable rule or regulation of such securities exchange or
quotation system on which the Common Stock is listed or quoted (whether by final
rule or otherwise). In addition, in order for a director designated by an
Initial Series A Purchaser to be deemed to be an “Independent Director,” such
director would also have to be considered an “independent director” of each of
the Initial Series A Purchasers under 303A(2), assuming for this purpose that
(i) such director were a director of the Initial Series A Purchaser (whether or
not such director actually is or has been a director of the Initial Series A
Purchaser) and (ii) the Initial Series A Purchasers are each deemed to be a NYSE
listed company.
     “Initial Series A Purchasers” means Centerbridge, Centerbridge Capital
Partners Strategic, L.P., a Delaware limited partnership, and Centerbridge
Capital Partners SBS, L.P., a Delaware limited partnership, and any Permitted
Transferee thereof, but only to the extent that such Permitted Transferee is a
corporation or other organization, whether incorporated or unincorporated, of
which any Initial Series A Purchaser directly or indirectly owns or controls
100% of the securities or other interests having by their terms ordinary voting
power to elect the board of directors (or others performing similar functions)
of such corporation or other organization.
     “Issue Date” means, with respect to a share of Series A Preferred or
Series B Preferred, the date on which such share is issued and sold by the
Corporation.

20



--------------------------------------------------------------------------------



 



     “Liquidation Preference” means, as applicable, the Series A Liquidation
Preference or the Series B Liquidation Preference.
     “Original Issue Date” means effective date of the Plan, which is the date
of the original issuance of shares of Series A Preferred and Series B Preferred.
     “Permitted Transferee” means, with respect to any holder of Series A
Preferred or Series B Preferred, an Affiliate of such holder that acknowledges
the transfer restrictions set forth in Section 8 and agrees to be bound by any
agreements to which such holder is a party with respect to its ownership of
Series A Preferred or Series B Preferred, as applicable, to the same extent it
would be bound if it were an original party thereto as evidenced by
documentation satisfactory to the Corporation in its sole discretion.
     “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, joint venture, association, trust,
unincorporated organization or other entity, and will include a “group” (within
the meaning of Sections 13(d) and 14(d) of the Exchange Act), as well as any
successor (by merger or otherwise) of any such Person.
     “Plan” means the joint plan of reorganization filed by Dana Corporation and
its debtor subsidiaries with the United States Bankruptcy Court for the Southern
District of New York on                      ___, 2007, as such joint plan may
be amended.
     “Preferred/Common Equity Value” means total enterprise value of the
Corporation minus the Debt/Interest.
     “Preferred Equity Value” means an amount equal to (a) the sum of (i) the
Series A Liquidation Preference multiplied by the number of shares of the
Series A Preferred and (ii) the Series B Liquidation Preference multiplied by
the number of shares of the Series B Preferred (b) divided by the Discount
Factor.
     “Preferred Ownership Ceiling” means an amount equal to the Preferred Equity
Value divided by the Preferred/Common Equity Value (assuming for this purpose
that “total enterprise value” is $3.15 billion), which shall be 36.3% (assuming
Debt/Interest equals $525 million), subject to the Floor/Ceiling Mechanism.
     “Preferred Ownership Floor” means an amount equal to the Preferred Equity
Value divided by the Preferred/Common Equity Value (assuming for this purpose
that “total enterprise value” is $3.5 billion), which shall be 32.0% (assuming
Debt/Interest equals $525 million), subject to the Floor/Ceiling Mechanism.
     “Preferred Stock” means the Corporation’s authorized Preferred Stock, par
value $0.01 per share.
     “Pro Rata Amounts” means, on the date of determination, with respect to any
holder of Preferred Stock, the quotient obtained by dividing (a) the aggregate
number of shares of Common Stock issuable upon conversion of the shares of
Series A Preferred

21



--------------------------------------------------------------------------------



 



or Series B Preferred, as applicable, held by such holder on such date by
(b) the aggregate number of shares of Common Stock Outstanding.
     “Required Holders” means holders of shares of Series A Preferred having a
Liquidation Preference of at least 50% of the Series A Liquidation Preference of
shares of Series A Preferred that are outstanding at such time.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Series A Liquidation Preference” means $100.00 per share, as adjusted from
time to time for Series A Preferred stock splits, stock dividends,
recapitalizations and the like.
     “Series B Liquidation Preference” means $100.00 per share, as adjusted from
time to time for Series B Preferred stock splits, stock dividends,
recapitalizations and the like.
     “Series A Nominating Committee” means a committee of the Board that
consists of three directors, two of whom will be chosen by the Initial Series A
Purchasers and one of whom will be chosen by the Board.
     “Shareholders Agreement” means the Shareholders Agreement among the
Corporation and the Initial Series A Purchasers, as in effect from time to time.
     “set apart for payment” will be deemed to include, without any action by
the Corporation other than the following, the recording by the Corporation in
its accounting ledgers of any accounting or bookkeeping entry which indicates,
pursuant to an authorization of dividends or other distribution by the Board,
the allocation of funds or Capital Stock of the Corporation to be so paid on any
series or class of Capital Stock of the Corporation.
     “Third Party” means a Person that is not (a) the Corporation or any of its
subsidiaries or (b) an Affiliate of the Corporation or any of its subsidiaries.
     “Trading Day” means a day on which the principal national securities
exchange on which the shares of Common Stock are listed or admitted to trading
is open for the transaction of business or, if the shares of the Common Stock
are not listed or admitted to trading on any national securities exchange, a
Business Day.
     “Transfer Agent” means the transfer agent or agents of the Corporation as
may be designated by the Board or its designee as the transfer agent for the
Series A Preferred and Series B Preferred.
     14. Amendment. No provision of this Certificate may be repealed or amended
in any respect unless such repeal or amendment is approved by the affirmative
vote of not less than a majority of the total voting power of all Voting Stock
(on an as-converted basis).

22



--------------------------------------------------------------------------------



 



Exhibit D
SHAREHOLDERS AGREEMENT
     SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of                     
___, 200_, among Dana Holding Corporation, a Delaware corporation (the
“Company”), Centerbridge Capital Partners, L.P., a Delaware limited partnership
(“Centerbridge”), Centerbridge Capital Partners Strategic, L.P., a Delaware
limited partnership (“Strategic”) and Centerbridge Capital Partners SBS, L.P. a
Delaware limited partnership (“SBS” and, together with Centerbridge, Strategic
any respective Qualified Purchaser Transferee thereof, a “Purchaser”).
     A. Dana Corporation, a Virginia corporation and the predecessor to the
Company for certain Bankruptcy Code purposes (“Dana”), entered into an
Investment Agreement, dated as of July 26, 2007, as assigned in full by CBP
Parts Acquisition Co. LLC and in part by Centerbridge to Centerbridge, Strategic
and SBS pursuant to the Assignment and Assumption Agreement dated as of August
[21], 2007, (the “Investment Agreement”), with Centerbridge, each Purchaser and
the other parties thereto, pursuant to which, among other things, on the terms
and subject to the conditions thereof, each Purchaser has agreed to acquire up
to 2,500,000 shares of the Company’s 4.0% Series A Convertible Preferred Stock,
par value $0.01 per share (the “Series A Preferred”), and up to 2,500,000 shares
of the Company’s 4.0% Series B Convertible Preferred Stock, par value $0.01 per
share (the “Series B Preferred”). The Series A Preferred and Series B Preferred
are convertible into shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), on the terms set forth in the Certificate (defined
below).
     B. The Series A Preferred owned by the Purchasers constitutes 100% of the
shares of Series A Preferred outstanding on the date hereof, and the Series B
Preferred owned by the Purchasers constitutes ___% of the shares of Series B
Preferred outstanding on the date hereof. Together, the shares of Series A
Preferred and Series B Preferred owned by the Purchasers constitute ___% of the
shares of the Common Stock outstanding on the date hereof, on an as-converted
basis.
     C. The Company and the Purchasers desire to make certain provisions in
respect of their relationship.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
I. DEFINITIONS
          1.1 Definitions. In addition to the terms defined elsewhere herein,
the following terms have the following meanings when used herein:
          “Affiliate” has the meaning given to such term in the Certificate;
provided, however, that as such term is used in this Agreement, the members of
the Investor Group will not be included as Affiliates of the Company.

 



--------------------------------------------------------------------------------



 



          “Assumption Agreement” means an agreement in writing in substantially
the form of Exhibit B hereto pursuant to which the party thereto agrees to be
bound by the terms and provisions of this Agreement.
          “Bankruptcy Code” means chapter 11 of title 11 of the United States
Code.
          “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York.
          A Person will be deemed the “beneficial owner” of, and will be deemed
to “beneficially own,” and will be deemed to have “beneficial ownership” of:
     (i) any securities that such Person or any of such Person’s Affiliates is
deemed to “beneficially own” within the meaning of Rule 13d-3 under the Exchange
Act, as in effect on the date of this Agreement and any securities deposited
into a trust established by the Person the sole beneficiaries of which are the
shareholders of the Person; and
     (ii) any securities (the “underlying securities”) that such Person or any
of such Person’s Affiliates has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (written or oral), or upon the exercise
of conversion rights, exchange rights, rights, warrants or options, or otherwise
(it being understood that such Person will also be deemed to be the beneficial
owner of the securities convertible into or exchangeable for the underlying
securities); and
     (iii) any securities beneficially owned by persons that are part of a
“group” (within the meaning of Rule 13d-5(b) under the Exchange Act) with such
Person.
          “Board” means the Board of Directors of the Company.
          “Certificate” means the Company’s Certificate of Designation of 4.0%
Series A Convertible Preferred Stock and 4.0% Series B Convertible Preferred
Stock, in the form attached hereto as Exhibit A.
          “Chapter 11 Plan” means the joint plan of reorganization filed by Dana
and its debtor subsidiaries with the Bankruptcy Court.
          “Charter” means the Company’s Restated Certificate of Incorporation,
as in effect from time to time, together with the Certificate.
          “Company Sale” has the meaning given to such term in the Certificate.
          “Current Market Price” has the meaning given to such term in the
Certificate.

2



--------------------------------------------------------------------------------



 



          “Director Designation Termination Date” means the date on which shares
of Series A Preferred having an aggregate Series A Liquidation Preference of at
least $125 million are no longer owned by the Purchasers.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Fair Market Value” has the meaning given to such term in the
Certificate.
          “Financial Ratio Date” means the first date when the date on which the
EBITDAR of the Company (as defined in the Company’s definitive exit financing
agreements) for the applicable fiscal year, based on the audited financial
statements for such fiscal year, exceeds:
          2008: $701 million
          2009: $818 million
          2010: $796 million
          “Indebtedness” means all indebtedness of a Person, including without
limitation obligations for borrowed money, lease financing and indebtedness of
another Person guaranteed by such Person or secured by the assets of such
Person.
          “Independent Director” has the meaning given to such term in the
Certificate.
          “Investor Group” means each Purchaser and its Affiliates.
          “Person” has the meaning given to such term in the Certificate.
          “Purchaser Designees” means the directors of the Company who were
designated for nomination pursuant to Article III of this Agreement (including
the Series A Nominee).
          “Qualified Purchaser Transferee” means an Affiliate of any Purchaser
that executes an Assumption Agreement, but only to the extent that such
Qualified Purchaser Transferee is a corporation or other organization, whether
incorporated or unincorporated, of which any Purchaser directly or indirectly
owns or controls 100% of the securities or other interests having by their terms
ordinary voting power to elect the board of directors (or others performing
similar functions) of such corporation or other organization.
          “Representatives” means, with respect to a Person, such Person’s
directors, officers, employees, agents, counsel, consultants, accountants,
experts, auditors, examiners, financial advisors or other representatives,
agents or professionals.
          “Series A Liquidation Preference” means $100.00 per share, as adjusted
from time to time in accordance with the Certificate.
          “Subsidiary” means, when used with respect to any Person, any

3



--------------------------------------------------------------------------------



 



corporation or other organization, whether incorporated or unincorporated, of
which such Person directly or indirectly owns or controls more than 50% of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions.
          “Voting Securities” means the Common Stock, all other equity
securities entitled to vote in the election of directors of the Company and all
other securities convertible into, exchangeable for or exercisable for any such
securities (whether immediately or otherwise), including the Series A Preferred
and the Series B Preferred.
II. STANDSTILL
          2.1 Limitation During Standstill Period. Subject to Section 2.2,
during the period commencing on the date of this Agreement and ending on the
tenth anniversary thereof, no member of the Investor Group will, and none of its
Representatives will on its behalf, publicly propose or publicly announce or
otherwise disclose publicly an intent to propose, or enter into an agreement
with any Person for, singly or with any other Person or directly or indirectly,
(a) any form of business combination, acquisition or other transaction relating
to the Company or any of its Subsidiaries, (b) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its Subsidiaries, or (c) any demand, request or proposal to amend, waive or
terminate any provision of this Article II, nor except as aforesaid during such
period will any member of the Investor Group or any of its Representatives on
its behalf (i) acquire, or offer, propose or agree to acquire, by purchase or
otherwise, subject to applicable securities laws, any Voting Securities,
(ii) make, or in any way participate in, any solicitation of proxies or votes
with respect to any such Voting Securities (including by the execution of action
by written consent), become a participant in any election contest with respect
to the Company or any of its Subsidiaries, seek to influence any person with
respect to any such Voting Securities, make a shareholder proposal with respect
to the Company or its Subsidiaries or demand a copy of any the Company’s or its
Subsidiaries’ lists of shareholders or other books and records,
(iii) participate in or encourage the formation of any partnership, syndicate or
other group which owns or seeks or offers to acquire beneficial ownership of any
such Voting Securities or which seeks to affect control of the Company or any of
its Subsidiaries or has the purpose of circumventing any provision of this
Agreement, (iv) otherwise act, alone or in concert with others (including by
providing financing for another person), to seek or to offer to control or
influence, in any manner, the Company’s and its Subsidiaries’ management, board
of directors or policies, or (v) make any proposal or other communication
designed to, or which could be reasonably expected to, compel the Company to
make a public announcement thereof in respect of any matter referred to in this
Section 2.1.
          2.2 Exceptions. Notwithstanding anything to the contrary set forth in
Section 2.1, nothing in clause (ii) or (iv) of Section 2.1 will limit or affect
or be deemed to apply to a Purchaser Designee’s actions taken in connection with
such Purchaser Designee’s service as a director of the Company, and nothing
herein will prohibit any member of the Investor Group from:

4



--------------------------------------------------------------------------------



 



     (a) acquiring the shares of Series A Preferred and Series B Preferred
pursuant to the Investment Agreement and the Chapter 11 Plan, and any Common
Stock received upon conversion thereof (or any dividends or distributions
received thereon); or
     (b) acquiring beneficial ownership of any Voting Securities, unless
following such acquisition the Investor Group would beneficially own more than
30% of the Voting Securities issued and outstanding at such time;
     (c) taking any action with the approval of a majority of the members of the
Board who are not Purchaser Designees; or
     (d) in the event a majority of the members of the Board who are not
Purchaser Designees approves a transaction described in Section 2.1(a) or
(b) above, (i) voting to approve such transaction, subject to the restrictions
contained in Section 4.3, and (ii) selling any securities of the Company owned
by the Investor Group in connection with, and pursuant to the terms of, such
transaction.
III. BOARD REPRESENTATION
          3.1 Series A Preferred Directors. (a) The holders of the Series A
Preferred have the director election rights set forth in Section 6(b) and (c) of
the Certificate for the time periods and to the extent set forth therein.
          (b) Beginning with the Company’s first meeting of shareholders to
elect directors following the date hereof (the “Director Designation
Commencement Date”), the Company will ensure that the Purchasers may designate
nominees for each of the three directors to be elected by the Series A Preferred
pursuant to Section 6(b)(i) of the Certificate, including following the removal
of any such director. In case of any vacancy (other than by removal) in the
office of a Purchaser Designee, the vacancy will be filled with a designee of
the Purchasers by the remaining Purchaser Designees.
          (c) From and after the Director Designation Termination Date, the
Purchasers will cause any Purchaser Designees to resign promptly after the
Company so requests.
          3.2 Series A Nominating Committee. (a) Without limiting
Section 3.1(a), beginning with the Director Designation Commencement Date, at
each election of members of the Board, the Company will use its best efforts to
cause a nominating committee (the “Series A Nominating Committee”) to be
constituted. The Company will use its best efforts to (i) cause the Series A
Nominating Committee to consist of three directors and (ii) cause two of the
Purchaser Designees designated by the Purchasers to so serve to sit on such
Series A Nominating Committee. The Series A Nominating Committee will be
constituted solely for the purpose of Section 3.2(b) below and will be a
separate committee from the Company’s Nominating Committee.
          (b) Beginning with the Director Designation Commencement Date, the

5



--------------------------------------------------------------------------------



 



Company will use its best efforts to cause the Series A Nominating Committee to
be entitled to nominate one director for election by the holders of the Voting
Securities pursuant to Section 6(b)(ii) of the Certificate (a “Series A
Nominee”); provided, however, that, in order for such nomination to be
effective, such nomination by the Series A Nominating Committee must be made
unanimously. To the extent the members of the Series A Nominating Committee are
unable to unanimously agree on the identity of a Series A Nominee on or before
the latest time at which the Company can reasonably meet its obligations with
respect to printing and mailing a proxy statement for an annual meeting of
Company shareholders, the Board will designate a Committee of all of the
Independent Directors, which Committee will, by a majority vote, select an
individual for such Board seat. Each Series A Nominee will, at all times during
his or her service on the Board, be qualified to serve as a director of the
Company under any applicable law, rule or regulation imposing or creating
standards or eligibility criteria for individuals serving as directors of
organizations such as the Company and will be an Independent Director, with the
definition applied as though the Series A Nominee were a “director designated by
an Initial Series A Purchaser.” If at any time, an individual Series A Nominee
is not so qualified, such Series A Nominee will be replaced pursuant to
Section 3.2(c).
          (c) Each elected Series A Nominee will serve until his successor is
elected and qualified or until his earlier resignation, retirement,
disqualification, removal from office or death. If any Series A Nominee ceases
to be a director of the Company for any reason, the Company will promptly use
its best efforts to cause a person designated by the Series A Nominating
Committee to replace such director.
          3.3 Effectiveness. This Article III (other than Section 3.1(c)) will
terminate without further action on the Director Designation Termination Date.
IV. CERTAIN VOTING RIGHTS
          4.1 Purchaser Approval Rights. The Company may not, and may not permit
its Subsidiaries to, take any of the following actions without each Purchaser’s
prior written consent; provided, however, that if such written consent is
withheld by any Purchaser, the Company may, notwithstanding the withholding of
such written consent, take any such actions that are first approved by the
affirmative vote or consent of holders of not less than two-thirds of the Voting
Securities that are not held by each Purchaser or any of its respective
Affiliates:
     (a) enter into any transaction with any director or officer of the Company,
or any holder of 10% or more of the Voting Securities outstanding at such time,
except for (i) compensation or incentive arrangements with officers or directors
that have been approved by the Board or Compensation Committee thereof and
(ii) transactions that are not material to the Company;
     (b) issue any security that ranks senior to or on parity with the Series A
Preferred (or the Series B Preferred, if any shares of Series B Preferred are
outstanding and owned by any Purchaser) as to dividend rights and rights on

6



--------------------------------------------------------------------------------



 



liquidation, winding up and dissolution of the Company (including without
limitation additional shares of Series A Preferred or Series B Preferred), or
issue any options, rights, warrants or securities convertible into or
exercisable or exchangeable for such shares; provided, however, that the written
consent of any Purchaser will not be necessary for the Company to authorize or
issue any Indebtedness incurred to refinance, extend, renew, refund, repay,
prepay, redeem, defease, exchange or replace (collectively, “Refinancings”) any
Indebtedness of the Company existing at the applicable time, as long as such
Refinancings are (i) on prevailing market terms with respect to the economics
thereof in all material respects and (ii) are on substantially the same terms
(including without limitation with respect to obligors, tenor, security and
ranking) as the Indebtedness to which such Refinancings relate with respect to
other terms;
     (c) issue or authorize the issuance of any capital stock of the Company (or
rights to acquire any capital stock of the Company) for a price per share that
is less than (A) if such issuance is for Common Stock or options, rights,
warrants or securities of the Company which are convertible into or exercisable
or exchangeable for Common Stock of the Company (“Common Stock Derivatives”),
the Current Market Price for the Common Stock at the time of such issuance, or
(B) if such issuance is for capital stock of the Company or rights to acquire
capital stock of the Company other than Common Stock or Common Stock
Derivatives, the Fair Market Value of such capital stock or rights to acquire
such capital;
     (d) (i) amend, alter or repeal any amendment to the Company’s By-Laws that
materially changes the rights of any member of the Investor Group or any
Qualified Purchaser Transferee (in such Person’s capacity as a holder of
Series A Preferred) or the Company’s shareholders generally or (ii) authorize,
adopt or approve an amendment to, or repeal any provision of, the Charter or the
Certificate;
     (e) take any action that results in the purchase or redemption by the
Company or any subsidiary of the Company of any equity securities of the Company
involving aggregate cash payments by the Company in excess of $10 million during
any 12-month period after the date hereof; provided, however, that the written
consent of any Purchaser will not be required for (i) the repurchase of any
equity securities from any individual whose employment with the Company is
terminated as long as such repurchase is approved by the Board (by majority vote
of all members) or (ii) cashless exercise of, or surrender of shares for payment
of withholding tax in connection with, any option, right, warrant or other
security that is convertible into or exchangeable for Common Stock in accordance
with the terms of its issuance;
     (f) effect a Company Sale;
     (g) voluntarily or involuntarily liquidate, wind up or dissolve; or

7



--------------------------------------------------------------------------------



 



     (h) except pursuant to Section 3(a) of the Certificate, pay or declare any
dividend in cash on any shares of capital stock that ranks junior to or on
parity with the Series A Preferred, including Series B Preferred.
          4.2 Termination of Purchaser Approval Rights. The provisions of
Sections 4.1(a), (c), (d), (e), (f) and (g) will terminate upon the earlier to
occur of the (a) third anniversary of the date hereof and (b) the date on which
the Purchasers no longer own shares of Series A Preferred having an aggregate
Series A Liquidation Preference of at $125 million. The provisions of Section
4.1(b) and (h) will terminate upon the earliest to occur of (i) the third
anniversary of the date hereof, (ii) the date on which the Purchasers no longer
owns shares of Series A Preferred having an aggregate Series A Liquidation
Preference of at least $125 million, and (iii) the later to occur of (A) the
first anniversary of the date hereof and (B) the Financial Ratio Date.
          4.3 Certain Limitations. Without limiting any other provision hereof,
each Purchaser will, and will cause each other member of the Investor Group to,
at any meeting of holders of Voting Securities, however such meeting is called
and regardless of whether such meeting is a special or annual meeting of
shareholders of the Company, or at any adjournment thereof, or in connection
with any written consent of shareholders of the Company, vote, or cause to be
voted, the Investor Group’s Voting Securities in excess of 40% of the issued and
outstanding Voting Securities (the “Voting Threshold”) in the same proportion
that the Company’s other shareholders vote their Voting Securities with respect
to any proposal submitted to the Company’s shareholders for a vote, so that, as
a result, the percentage of the Investor Group’s Voting Securities in excess of
the Voting Threshold that are voted in favor of such proposal will equal the
percentage of the outstanding Voting Securities held by all other Company
shareholders voted in favor of such proposal, and the percentage of the Investor
Group’s Voting Securities in excess of the Voting Threshold that are voted
against such proposal will equal the percentage of the outstanding Voting
Securities held by all other Company shareholders voted against such proposal.
          4.4 Certain Transactions. Except as expressly contemplated by this
Agreement, the Investment Agreement or the documents referred to herein or
therein, without the approval of a majority of the members of the Board who are
not Purchaser Designees, none of the Purchasers or any of their Affiliates may
enter into any transaction or agreement with the Company or any Subsidiary of
the Company or any amendment or waiver of this Agreement.
V. MISCELLANEOUS
          5.1 Notice of Certain Matters. Without limiting Section 8 of the
Certificate, if any Purchaser at any time sells, assigns, transfers, pledges,
hypothecates or otherwise encumbers or disposes of in any way all or any part of
an interest in any shares of Series A Preferred (a “Transfer”), then such
Purchaser will, as promptly as practicable but in any event within five business
days of such Transfer, provide notice to the Company in accordance with
Section 5.3 stating (a) the date on which such Transfer occurred and (b) the
name and contact information of such Transferee.

8



--------------------------------------------------------------------------------



 



          5.2 Specific Performance. The parties agree that any breach by any of
them of any provision of this Agreement would irreparably injure the Company or
the Purchasers, as the case may be, and that money damages would be an
inadequate remedy therefor. Accordingly, the parties agree that the other
parties will be entitled to one or more injunctions enjoining any such breach
and requiring specific performance of this Agreement and consent to the entry
thereof, in addition to any other remedy to which such other parties are
entitled at law or in equity.
          5.3 Notices. Any notice or other communication required to be given
hereunder will be in writing and sent by reputable courier service (with proof
of service), by hand delivery, or by email or facsimile (followed on the same
day by delivery by courier service (with proof of delivery) or by hand
delivery), addressed as follows:
If to the Company, to:
Dana Holding Corporation
4500 Dorr Street
Toledo, Ohio 43615
Attention: General Counsel and Secretary
Fax: (419) 535-4544
with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention: Corinne Ball
Email: cball@jonesday.com
Fax: (212) 755-7306
and
Attention: Marilyn W. Sonnie
Email: mwsonnie@jonesday.com
Fax: (212) 755-7306
If to Purchaser, to:
Centerbridge Capital Partners, L.P.
375 Park Avenue, 12th Floor
New York, New York 10152
Attention: Jeffrey Aronson
Email: jaronson@centerbridge.com
Fax: (212) 672-6501
and

9



--------------------------------------------------------------------------------



 



Attention: David Trucano
Email: dtrucano@centerbridge.com
Fax: (212) 672-6501
with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Matthew A. Feldman
Email: mfeldman@willkie.com
Fax: (212) 728-9651
and
Attention: Jeffrey R. Poss
Email: jposs@willkie.com
Fax: (212) 728-9536
or to such other address as any party may specify by written notice so given,
and such notice will be deemed to have been delivered as of the date so emailed,
telecommunicated or personally delivered.
          5.4 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned by any party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties, except that each Purchaser may transfer any of its rights
under Article III or IV to any Qualified Purchaser Transferee to which it
transfers shares of Series A Preferred without violating the restrictions on
transfer of the Series A Preferred set forth in Section 8 of the Certificate;
provided, however, that no Purchaser will dispose of a majority of the voting
power of such Qualified Purchaser Transferee in any transaction or series of
transactions unless such shares of Series A Preferred have been transferred and
the rights under this Agreement have been assigned back, in each case to the
original transferor thereof. Subject to this Section 5.4, this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assign. Notwithstanding anything contained in this Agreement to
the contrary, except as specifically provided in Section 6.5 nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto or, if applicable, any Qualified Purchaser Transferee or
their respective heirs, successors, executors, administrators and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
          5.5 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings among the parties with respect thereto
(including Section 7 of the Confidentiality Agreement, dated June 1, 2007,
between Centerbridge Associates, L.P. and the Company, as amended by the
Confidentiality

10



--------------------------------------------------------------------------------



 



Agreement Amendment, dated June 19, 2007, between Centerbridge Associates, L.P.
and the Company).
          5.6 Amendment. Subject to applicable law and the provisions of
Section 3 of Article VII of the Charter, this Agreement may only be amended by
an instrument in writing signed by the Company and Centerbridge (who will have
the authority to bind the Purchasers and all other members of the Investors
Group).
          5.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws principles.
          5.8 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered will be
an original, but all such counterparts will together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto. A
facsimile copy of a signature page will be deemed to be an original signature
page.
          5.9 Headings. Headings of the Certificate and Sections of this
Agreement are for convenience of the parties only, and will be given no
substantive or interpretive effect whatsoever.
          5.10 Waivers. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including without limitation any investigation by or
on behalf of any party, will be deemed to constitute a waiver by the party
taking such action of compliance with any of the covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder will not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder. Any party hereto
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties hereto and (b) waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver will be
valid only if set forth in an instrument in writing signed by the party or
parties to be bound thereby.
          5.11 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only so broad as is enforceable.
          5.12 Calculation of Beneficial Ownership. Any provision in this
Agreement that refers to a percentage of Common Stock or Voting Securities will
be calculated based on the aggregate number of issued and outstanding securities
at the time of such calculation (on an as-converted basis, in the case of Voting
Securities), but

11



--------------------------------------------------------------------------------



 



will not include any such securities issuable upon any options or warrants that
are exercisable for such securities.
          5.13 Jurisdiction; Consent to Service of Process. (a) Each party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Chancery Court of the State of Delaware
located in Wilmington, Delaware or any federal court within the State of
Delaware (as applicable, a “Delaware Court”), and any appellate court from any
such court, in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, or for recognition or
enforcement of any judgment resulting from any such suit, action or proceeding,
and each party hereby irrevocably and unconditionally agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
the Delaware Court.
          (b) It will be a condition precedent to each party’s right to bring
any such suit, action or proceeding that such suit, action or proceeding, in the
first instance, be brought in a Delaware Court, and if each such court refuses
to accept jurisdiction with respect thereto, such suit, action or proceeding may
be brought in any other court with jurisdiction.
          (c) No party may move to (i) transfer any such suit, action or
proceeding from a Delaware Court to another jurisdiction, (ii) consolidate any
such suit, action or proceeding brought in a Delaware Court with a suit, action
or proceeding in another jurisdiction, or (iii) dismiss any such suit, action or
proceeding brought in a Delaware Court for the purpose of bringing the same in
another jurisdiction.
          (d) Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in a Delaware Court,
(ii) the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court, and (iii) the right to object, with
respect to such suit, action or proceeding, that such court does not have
jurisdiction over such party. Each party irrevocably consents to service of
process in any manner permitted by law.
          5.14 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT.
          5.15 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

12



--------------------------------------------------------------------------------



 



          5.16 Confidentiality. (a) The Investor Group will maintain, and
Purchaser will cause each member of the Investor Group and each of its and their
respective Representatives to maintain, the confidentiality of all material
non-public information obtained by any member of the Investor Group from the
Company or any of its Subsidiaries or its or their respective Representatives (a
“Company Person”), and not to use such information for any purpose other than
(i) the evaluation and protection of the investment by each Purchaser in the
Company, (ii) the exercise by each Purchaser of any of its rights under this
Agreement, and (iii) the exercise by the Purchaser Designees of their fiduciary
duties as members of the Board.
          (b) Notwithstanding the foregoing, the confidentiality obligations of
Section 5.16(a) will not apply to information obtained other than in violation
of this Agreement:
     (i) which any member of the Investor Group or any of its Representatives is
required to disclose by judicial or administrative process, or by other
requirements of applicable law or regulation or any governmental authority;
provided, however, that, where and to the extent practicable, such disclosing
party (A) gives the Company reasonable notice of any such requirement and, to
the extent protective measures consistent with such requirement are available,
the opportunity to seek appropriate protective measures and (B) reasonably
cooperates with the Company (at the Company’s expense) in attempting to obtain
such protective measures;
     (ii) which becomes available to the public other than as a result of a
breach of Section 5.16(a); or
     (iii) which has been provided to a member of the Investor Group or any of
its Representatives by a source other than a Company Person, unless either
Purchaser or such member of the Investor Group knows that the source of such
information was bound by a confidentiality agreement with, or other contractual,
legal or fiduciary objections of confidentiality to, the Company or any other
Person with respect to such information.
          5.17 Acknowledgment of Securities Laws. Each Purchaser hereby
acknowledges that it is aware, and that it will advise the other members of the
Investor Group and its and their respective Representatives who are informed as
to the material non-public information that is the subject of Section 5.16, that
the United States securities laws prohibit any Person who has received from an
issuer material, non-public information from purchasing or selling securities of
such issuer or from communication of such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities.
          5.18 Premiums Upon a Change of Control. None of the Purchasers or any
of their Affiliates may receive, or be entitled to receive, any premium, payment
or fee from any Person (a “Payor”) in connection with voting in favor of, or
transferring any

13



--------------------------------------------------------------------------------



 



Voting Securities in connection with, a transaction that results in (either
alone or in connection with a series of related transactions) a Company Sale (as
defined in the Certificate), unless such amount is shared with, or payable by
such Payor to, all shareholders of the Company on a pro rata basis.
          5.19 VCOC Shareholder Rights. The Company shall permit, and shall
cause its direct and indirect subsidiaries to permit, any representatives
designated by any Purchaser (a “VCOC Shareholder”) (x) that is intended to be
operated as an “operating company” or (y) the assets of which would be
considered “plan assets” unless it is considered to be an “operating company”,
in each case as such terms are defined in the Department of Labor “plan asset”
regulation, 29 C.F.R. Section 2510.3-101 (the “Plan Asset Regulation”), upon
reasonable notice, during normal business hours and in a manner that does not
unreasonably interfere with the management and operation of the Company and/or
such subsidiaries to: (i) examine the corporate and financial records of the
Company and such subsidiaries and make copies or extracts of such records and
(ii) discuss the affairs, finances and accounts of any such entities with the
officers and independent accountants of the Company and such subsidiaries. In
addition, the Company shall permit, and shall cause its direct and indirect
subsidiaries to permit, any one representative designated by any VCOC
Shareholder to attend meetings of the Board or the board of directors of any
such subsidiary as a non-voting observer (with such rights and privileges as are
reasonably necessary or appropriate such that the right of the VCOC Shareholder
to appoint such board observer shall, collectively with the other rights
described in this Agreement and in the Certificate, constitute “management
rights” within the meaning of the Plan Asset Regulation) (such a representative,
an “Observer” and such Observer and Purchaser Designee collectively a “Board
Attendee”); provided, however, that unless otherwise agreed to by the parties or
pursuant to any other rights of the Purchasers, at no point shall there be more
than three Board Attendees present at any meeting of the Board. No
representative of a VCOC Shareholder will be entitled to the access rights
specified in clauses (i) and (ii) of the first sentence of this Section 5.19 or
the rights to attend meetings of the boards of directors under the second
sentence of this Section 5.19 unless and until such representative has entered
into a customary confidentiality agreement with the Company. The Company will
have the right, after reasonable notice, to require that any representative
designated by a VCOC Shareholder under this Section 5.19 be replaced with
another representative of such VCOC Shareholder.
VI. Preemptive Rights
        6.1 If, prior to the Preemptive Rights Disqualifying Date, the Company
proposes to issue any New Securities to any Person or Persons, the Company will,
as promptly as practicable thereafter and in any event within six months of the
issuance of such New Securities, deliver to the holders of Series A Preferred
and Series B Preferred a written offer (the “Preemptive Rights Offer”) to issue
additional New Securities having the same terms and purchase price as such New
Securities (the “Additional New Securities”) to any such holders that are
Qualified Participants in order to permit the Qualified Participants to maintain
their Pro Rata Amounts (after giving effect to the issuance of the New
Securities). The Preemptive Rights Offer will state (i) the amount

14



--------------------------------------------------------------------------------



 



of New Securities issued and the amount of Additional New Securities to be
issued, (ii) the terms of the Additional New Securities, (iii) the purchase
price of the Additional New Securities, and (iv) any other material terms of the
proposed issuance. The Preemptive Rights Offer will remain open and irrevocable
for a period of 30 days from the date of its delivery (the “Preemptive Rights
Period”).
          6.2 Each Qualified Participant may accept the Preemptive Rights Offer
by delivering to the Company a written notice (the “Preemptive Rights Notice”)
within the Preemptive Rights Period, which notice will contain such
certifications as the Company may require in order to confirm Qualified
Participant status. The Preemptive Rights Notice will state the number of New
Securities such Qualified Participant desires to purchase, which amount may not
exceed the number of Additional New Securities that such Qualified Participant
is entitled to purchase under Section 6.1.
          6.3 The issuance of Additional New Securities to the Qualified
Participants will be made on a Business Day, as designated by the Company, not
less than ten nor more than 30 days after expiration of the Preemptive Rights
Period on terms and conditions of the Preemptive Rights Offer consistent with
this Article VI (the date of such issuance, the “Preemptive Rights Issuance
Date”). At the closing of the issuance of the Additional New Securities to such
Qualified Participants, the Company will deliver certificates or other
instruments evidencing such Additional New Securities against payment of the
purchase price therefor, and such Additional New Securities will be issued free
and clear of all liens, claims and other encumbrances (other than those
attributable to actions by the purchasers thereof). At such closing, all of the
parties to the transaction will execute such additional documents as are deemed
by the Board to be necessary or appropriate in its sole discretion.
          6.4 Definitions. In additions to terms defined elsewhere in this
Agreement, the following terms have the following meanings for purposes of this
Article VI:
“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by law
or executive order to close.
“Capital Stock” means (a) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (b) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
“Common Stock Derivative” means any option, right, warrant or security of the
Company which is convertible into or exercisable or exchangeable for Common
Stock of the Company.
“Common Stock Outstanding” means all shares of Common Stock issued and
outstanding as of the applicable time plus the number of shares issuable upon
conversion or exercise of all outstanding Common Stock Derivatives (including
the Series A Preferred and the Series B Preferred) as of the applicable time.

15



--------------------------------------------------------------------------------



 



“Initial Series A Purchasers” means Centerbridge, Centerbridge Capital Partners
Strategic, L.P., a Delaware limited partnership, and Centerbridge Capital
Partners SBS, L.P., a Delaware limited partnership.
“Liquidation Preference” means, as applicable, the Series A Liquidation
Preference or the Series B Liquidation Preference.
“New Securities” means any shares of Capital Stock, other than any shares of
(a) Common Stock, if at the time of the issuance the Common Stock is listed or
admitted to trading on a national securities exchange, or (b) Capital Stock
issued as described in Section 5(h)(iv)(B)(4) or (5) of the Certificate.
“Preemptive Rights Disqualifying Date” means the date on which the Initial
Series A Purchasers no longer beneficially own shares of Series A Preferred
having a Liquidation Preference in the aggregate of at least 50% of the Series A
Liquidation Preference of shares of Series A Preferred that are outstanding at
such time.
“Preferred Stock” means the Series A Preferred and the Series B Preferred.
“Pro Rata Amounts” means, on the date of determination, with respect to any
holder of Preferred Stock, the quotient obtained by dividing (a) the aggregate
number of shares of Common Stock issuable upon conversion of the shares of
Series A Preferred or Series B Preferred, as applicable, held by such holder on
such date by (b) the aggregate number of shares of Common Stock Outstanding.
“Qualified Participants” means holders of Series A Preferred or Series B
Preferred that are “qualified institutional buyers” (as such term is defined in
Rule 144A promulgated under the Securities Act) on both the date of the
Preemptive Rights Offer and the Preemptive Rights Issuance Date.
“Series A Liquidation Preference” means $100.00 per share, as adjusted from time
to time for Series A Preferred stock splits, stock dividends, recapitalizations
and the like.
“Series B Liquidation Preference” means $100.00 per share, as adjusted from time
to time for Series B Preferred stock splits, stock dividends, recapitalizations
and the like.
          6.5 Each holder of Series A Preferred and Series B Preferred that is
entitled by the terms hereof to the rights set forth in this Article VI is an
intended third party beneficiary and has all rights, remedies, obligations and
liabilities under this Article VI as though it were a party hereto. This
Article VI may be amended or repealed only in accordance with Article VII,
Section 3(b) or (c), as applicable, of the Charter.
[Signature page follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
DANA HOLDING CORPORATION
By:                                                                
        Name
        Title:
PURCHASER:
CENTERBRIDGE CAPITAL PARTNERS, L.P.
By: Centerbridge Associates, L.P., its General
        Partner
By: Centerbridge GP Investors, LLC, its General
        Partner
By:                                                                 
        Name
        Title: Authorized Person
CENTERBRIDGE CAPITAL PARTNERS
STRATEGIC, L.P.
By: Centerbridge Associates, L.P., its General
         Partner
By: Centerbridge GP Investors, LLC, its General
        Partner
By:                                                                 
        Name
        Title: Authorized Person
CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.
By: Centerbridge Associates, L.P., its General
        Partner

 



--------------------------------------------------------------------------------



 



By: Centerbridge GP Investors, LLC, its General
        Partner
By:                                                             
        Name
        Title: Authorized Person

18



--------------------------------------------------------------------------------



 



EXHIBIT A
Certificate
[To be attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Assumption Agreement
          The undersigned hereby agrees, effective as of the date hereof, to
become a party to, and be bound by the provisions of, the Shareholders Agreement
(the “Agreement”) dated as of                      ___, 200___by and among Dana
Holding Corporation, Centerbridge Capital Partners, L.P., Centerbridge Capital
Partners Strategic, L.P., Centerbridge Capital Partners SBS, L.P. and CBP Parts
Acquisition Co. LLC, and for all purposes of the Agreement, the undersigned will
be a “Qualified Purchaser Transferee” (as defined in the Agreement). Without
limiting the foregoing, the undersigned acknowledges that the shares of Series A
Preferred (as defined in the Agreement) transferred to the undersigned in
connection herewith are subject to the transfer restrictions set forth in the
Certificate (as defined in the Agreement). The address and facsimile number to
which notices may be sent to the undersigned is as follows:
                                                               
                                                               
                                                               
Facsimile No.                                        
[Name]
By:                                                               
     Name:
     Title:

 



--------------------------------------------------------------------------------



 



Exhibit E
DANA HOLDING CORPORATION
REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT, dated as of ___, 2007 (the
“Agreement”), between Centerbridge Capital Partners, L.P., a Delaware limited
partnership (“Centerbridge”), Centerbridge Capital Partners Strategic, L.P., a
Delaware limited partnership (“Strategic”), Centerbridge Capital Partners SBS,
L.P., a Delaware limited partnership (“SBS”, each of Centerbridge, Strategic and
SBS, an “Investor”) and Dana Holding Corporation, a Delaware corporation (the
“Company”).
R E C I T A L S
          WHEREAS, each Investor has, pursuant to the terms of the Investment
Agreement, dated as of July 26, 2007, by and among the Company, Centerbridge and
the CBP Parts Acquisition Co. LLC, as assigned by CBP Parts Acquisition Co. LLC
in full and by Centerbridge in part to each of the Investors, (the “Investment
Agreement”), agreed to purchase shares of (i) 4.0% Series A Convertible
Preferred Stock, par value $0.01 per share, of the Company (the “Series A
Preferred Stock”) and (ii) 4.0% Series B Convertible Preferred Stock, par value
$0.01 per share, of the Company (the “Series B Preferred Stock”); and
          WHEREAS, the shares of Series A Preferred Stock are convertible into
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”); and
          WHEREAS, the shares of Series B Preferred Stock are convertible into
shares of Common Stock; and
          WHEREAS, the Company has agreed, as a condition precedent to each
Investor’s obligations under the Investment Agreement, to grant each Investor
certain registration rights; and
          WHEREAS, the Company and each Investor desire to define the
registration rights of each Investor on the terms and subject to the conditions
herein set forth.
          NOW, THEREFORE, in consideration of the foregoing premises and for
other good and valuable consideration, the parties hereby agree as follows:
          SECTION 1. DEFINITIONS
          As used in this Agreement, the following terms have the respective
meanings set forth below:

 



--------------------------------------------------------------------------------



 



          Allocation Priority: shall have the meaning set forth in
Section 2(b)(ii);
          Agreement: shall mean this Agreement among each Investor and the
Company;
          Commission: shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act;
          Exchange Act: shall mean the Securities Exchange Act of 1934, as
amended (or any successor act), and the rules and regulations promulgated
thereunder;
          Holder: shall mean any holder of Registrable Securities;
          Initiating Holder: shall mean any Holder or Holders who in the
aggregate are Holders of more than 50% of the then outstanding Registrable
Securities;
          Maximum Number of Shares: shall have the meaning set forth in
Section 2(b)(ii);
          Person: shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;
          Pro Rata: shall have the meaning set forth in Section 2(b)(ii);
          Register, Registered and Registration: shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement;
          Registrable Securities: shall mean any (A) Series A Preferred Stock
held by each Investor, (B) shares of Common Stock issuable upon conversion of
the shares of Series A Preferred Stock held by each Investor, (C) Series B
Preferred Stock held by each Investor, (D) shares of Common Stock issuable upon
conversion of the shares of Series B Preferred Stock held by each Investor,
(E) other shares of Common Stock acquired by each Investor after the date hereof
unless acquired in breach of any agreement between the Holder and the Company
and (F) any additional securities of the Company issued as a dividend or other
distribution with respect to, or in exchange for or in replacement of, any
securities of the Company held by each Investor, including but not limited to,
those listed in clauses (A), (B), (C), (D) and (E);
          Registration Expenses: shall mean all reasonable expenses incurred by
the Company in compliance with Section 2(a), (b) and (c) hereof, including,
without limitation, all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, reasonable fees and expenses of
one counsel for all the Holders, blue sky fees and expenses and the reasonable
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company);

2



--------------------------------------------------------------------------------



 



          security, securities: shall have the meaning set forth in Section 2(1)
of the Securities Act;
          Securities Act: shall mean the Securities Act of 1933, as amended (or
any successor act), and the rules and regulations promulgated thereunder; and
          Selling Expenses: shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than reasonable fees and
expenses of one counsel for all the Holders.
          SECTION 2. REGISTRATION RIGHTS
     (a) Demand Registration.
     (i) Request for Registration. If the Company shall receive from an
Initiating Holder, at any time, a written request that the Company effect any
registration with respect to all or a part of the Registrable Securities, the
Company will:
     (1) promptly give written notice of the proposed registration,
qualification or compliance to all other Holders; and
     (2) as soon as practicable, use its reasonable best efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within ten (10) business days after written notice from the Company is given
under Section 2(a)(i)(1) above; provided, that the Company shall not be
obligated to effect, or take any action to effect, any such registration
pursuant to this Section 2(a):
(A) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;
(B) After the Company has effected one (1) such registration pursuant to this
Section 2(a) and such registration has been declared or ordered effective and
the sales of such Registrable Securities shall have closed; provided, however,
that a registration shall not be deemed to constitute a registration pursuant to
this Section 2(a) in the event that less than ninety

3



--------------------------------------------------------------------------------



 



percent (90%) of the Registrable Securities held by Holders participating in the
registration are permitted to participate in such registration;
(C) If the Registrable Securities requested by all Holders to be registered
pursuant to such request do not have an anticipated aggregate public offering
price (before any underwriting discounts and commissions) of not less than
$[insert dollar amount to 10% of the sum of (1) the total aggregate Series A
Purchase Price (as defined in the Investment Agreement) and (2) the total
aggregate Series B-1 Purchase Price that is paid by each Investor under the
Investment Agreement for Shares (as defined in the Investment Agreement)];
(D) During the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
three (3) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a Rule 145 transaction under the Securities Act, with respect to
an employee benefit plan or with respect to the Company’s first registered
public offering of its stock); provided, that the Company is actively employing
in good faith all reasonable efforts to cause such registration statement to
become effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(a)(i)(2)(D) for a period of not more than thirty
(30) days, if a filing of any other registration statement is not made within
that period and the Company may only exercise this right once in any twelve
(12)-month period; or
(E) If the Company shall furnish to the Initiating Holders a certificate signed
by the President of the Company stating that in the good faith judgment of the
Board of Directors of the Company it would be seriously detrimental to the
Company or its stockholders for a registration statement to be filed in the near
future, in which case the Company’s obligation to use its best efforts to comply
with this Section 2(a) shall be deferred for a period not to exceed ninety
(90) days from the date of receipt of written request from the Initiating
Holders; provided, however, that the Company shall not exercise such right more
than once in any twelve (12)-month period.
The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities of the Company that are held by Persons who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration (“Other Stockholders”). In the event any Holder requests a
registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners or members, the registration shall
provide for the resale by such partners or members, if requested by such Holder.

4



--------------------------------------------------------------------------------



 



The registration rights set forth in this Section 2 may be assigned, in whole or
in part, to any transferee of Registrable Securities (who shall be bound by all
obligations of this Agreement).
     (ii) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a)(i).
If Other Stockholders request inclusion of their securities in the underwriting,
the Holders shall offer to include the securities of such Other Stockholders in
the underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 2. The Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for such underwriting by the
Initiating Holders and reasonably acceptable to the Company. Notwithstanding any
other provision of this Section 2(a), if the representative advises the Holders
in writing that marketing factors require a limitation on the number of shares
to be underwritten, the representative may limit the number of Registrable
Securities to be included in the registration and underwriting in accordance
with Section 2(b)(ii); provided that such allocation shall be made in the
following manner: (i) first, Pro Rata (as defined below) to Registrable
Securities and securities entitled to registration under the Series B
Registration Rights Agreement (as defined below), regardless of the number of
shares that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to securities that the Company desires to sell, and (iii), third,
securities for the account of Other Stockholders that the Company is obligated
to register pursuant to written contractual arrangements with such persons that
can be sold, Pro Rata, in the case of (ii) and (iii) without exceeding the
Maximum Number of Shares.. If any Holder or Other Stockholder who has requested
inclusion in such registration as provided herein disapproves of the terms of
the underwriting, such Person may elect to withdraw therefrom by providing
written notice to the Company, the underwriter and the Initiating Holders. The
securities so withdrawn shall also be withdrawn from registration.
     (b) Company Registration.
     (i) If the Company shall determine to register any of its equity securities
either for its own account or for the account of Other Stockholders, other than
a registration relating solely to employee benefit plans, or a registration
relating solely to a Rule 145 transaction under the Securities Act, or a
registration on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:
     (1) promptly give to each of the Holders a written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
     (2) include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable

5



--------------------------------------------------------------------------------



 



Securities specified in a written request or requests, made by the Holders
within ten (10) days after receipt of the written notice from the Company
described in clause (1) above, except to the extent limited as set forth in
Section 2(b)(ii) below. Such written request may specify all or a part of the
Holders’ Registrable Securities. In the event any Holder requests inclusion in a
registration pursuant to this Section 2(b) in connection with a distribution of
Registrable Securities to its partners or members, the registration shall
provide for the resale by such partners or members, if requested by such Holder.
     (ii) Underwriting. If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 2(b)(i)(1) above. In such event, the right of each of the Holders to
registration pursuant to this Section 2(b) shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose shares are to be included in such registration shall (together
with the Company and the Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
underwriting by the Company. Notwithstanding any other provision of this
Section 2(b), if the representative determines that marketing factors require a
limitation on the number of shares to be underwritten, the representative may
limit the number of Registrable Securities to be included in the registration
and underwriting in accordance with the allocation priority set forth below. The
Company shall promptly advise all holders of securities requesting registration
of such limitation, and the number of shares of securities that are entitled to
be included in the registration and underwriting (the “Maximum Number of
Shares”) shall be allocated in the following manner: (i) first, the securities
that the Company desires to sell, regardless of the number of shares that can be
sold without exceeding the Maximum Number of Shares; (ii) second, both (A) the
Registrable Securities held by the Holders and (B) the securities held by
holders of Series B Preferred Stock entitled to registration under the
Registration Rights Agreement, dated ___, 200_, among the holders of Series B
Preferred Stock and the Company (the “Series B Registration Rights Agreement”),
all pro rata in accordance with the number of shares that each such Holder of
Registrable Securities or holder of securities entitled to registration under
the Series B Registration Rights Agreement, respectively, has requested be
included in such registration (such proportion is referred to herein as “Pro
Rata”), to the extent that the Maximum Number of Shares has not been exceeded;
and (iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses, the securities for the account of Other
Stockholders that the Company is obligated to register pursuant to written
contractual arrangements with such persons that can be sold, Pro Rata, without
exceeding the Maximum Number of Shares (the foregoing allocation is referred to
herein as the “Allocation Priority”). If any of the Holders or any officer,
director or Other Stockholder disapproves of the terms of any such underwriting,
he she or it may elect to withdraw therefrom by providing written notice to the
Company and the underwriter. Any Registrable Securities or other securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

6



--------------------------------------------------------------------------------



 



          (c) Form S-3. The Company shall use its reasonable best efforts to
qualify for registration on Form S-3 for secondary sales. After the Company has
qualified for the use of Form S-3, the Holders shall have the right to request
up to four (4) registrations on Form S-3 (such requests shall be in writing and
shall state the number of shares of Registrable Securities to be disposed of and
the intended method of disposition of shares by such holders), provided, that
the Company shall not be obligated to effect, or take any action to effect, any
such registration pursuant to this Section 2(c):
     (i) Unless the Holder or Holders requesting registration propose to dispose
of shares of Registrable Securities having an aggregate price to the public
(before deduction of Selling Expenses) of more than $[insert dollar amount to 5%
of the sum of (1) the total aggregate Series A Purchase Price (as defined in the
Investment Agreement) and (2) the total aggregate Series B-1 Purchase Price that
is paid by each Investor under the Investment Agreement for Shares (as defined
in the Investment Agreement)];
     (ii) Within one hundred eighty (180) days of the effective date of the most
recent registration pursuant to this Section 2(c) in which securities held by
the requesting Holder could have been included for sale or distribution;
     (iii) In any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;
     (iv) During the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
three (3) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a Rule 145 transaction under the Securities Act or with respect to
an employee benefit plan); provided, that the Company is actively employing in
good faith all reasonable efforts to cause such registration statement to become
effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(c)(iv) for a period of not more than thirty
(30) days, if a filing of any other registration statement is not made within
that period and the Company may only exercise this right once in any twelve
(12)-month period; or
     (v) If the Company shall furnish to the Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company it would be seriously detrimental to the Company or its
stockholders for a registration statement to be filed in the near future, in
which case the Company’s obligation to use its best efforts to comply with this
Section 2(c) shall be deferred for a period not to exceed ninety (90) days from
the date of receipt of written request from the Holders; provided, however, that
the Company shall not exercise such right more than once in any twelve
(12)-month period.

7



--------------------------------------------------------------------------------



 



The Company shall give written notice to all Holders of the receipt of a request
for registration pursuant to this Section 2(c)and shall provide a reasonable
opportunity for other Holders to participate in the registration; provided, that
if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) above shall apply to all participants in such offering. Subject
to the foregoing, the Company will use its reasonable best efforts to effect
promptly the registration of all shares of Registrable Securities on Form S-3 to
the extent requested by the Holder or Holders thereof for purposes of
disposition. In the event any Holder requests a registration pursuant to this
Section 2(c) in connection with a distribution of Registrable Securities to its
partners or members, the registration shall provide for the resale by such
partners or members, if requested by such Holder.
          (d) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered.
          (e) Registration Procedures. In the case of each registration effected
by the Company pursuant to this Section 2, the Company will keep the Holders, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its reasonable expense, the Company will:
     (i) keep such registration effective for a period of ninety (90) days;
     (ii) furnish such number of prospectuses and other documents incident
thereto as each of the Holders, as applicable, from time to time may reasonably
request;
     (iii) notify each Holder of Registrable Securities covered by such
registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and
     (iv) furnish, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (1) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
reasonably and customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders
participating in such registration and (2) a letter, dated as of such date, from
the independent certified public accountants of the Company, in form and
substance as is reasonably and customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and

8



--------------------------------------------------------------------------------



 



if permitted by applicable accounting standards, to the Holders participating in
such registration.
     (f) Indemnification.
     (i) The Company will indemnify each Holder, each of its officers, directors
and partners and members, and each Person controlling each Holder, with respect
to each registration which has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls any underwriter, against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus, issuer
free-writing prospectus, offering circular or other document, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such Holder, each of its officers, directors and partners
and members, and each Person controlling each such Holder, each such underwriter
and each Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action; provided, that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by such Holder
or underwriter and stated to be specifically for use therein; provided, however,
that the obligations of the Company to each Holder hereunder shall be limited to
an amount equal to the net proceeds to such Holder of securities sold in such
registration as contemplated herein.
     (ii) Each Holder will, if Registrable Securities held by it are included in
the securities as to which such registration, qualification or compliance is
being effected, severally and not jointly, indemnify the Company, each of its
directors and officers and each underwriter, if any, of the Company’s securities
covered by such a registration statement, each Person who controls the Company
or such underwriter, each Other Stockholder and each of their respective
officers, directors, partners and members, and each Person controlling such
Other Stockholder against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, issuer free-writing prospectus, offering circular or
other document made by such Holder in writing, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements by such Holder therein not misleading, and
will reimburse the Company, the underwriters, and such Other Stockholders, and
their respective directors, officers, partners, members, Persons or control
persons for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by such

9



--------------------------------------------------------------------------------



 



Holder and stated to be specifically for use therein; provided, however, that
the obligations of each Holder hereunder shall be limited to an amount equal to
the net proceeds to such Holder of securities sold in such registration as
contemplated herein.
     (iii) Each party entitled to indemnification under this Section 2(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further, that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2(f) unless the Indemnifying Party is materially prejudiced
thereby. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the prior written consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
     (iv) If the indemnification provided for in this Section 2(f) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions (or alleged statements or omissions) which
resulted in such loss, liability, claim, damage or expense, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue (or alleged untrue) statement of a material fact or
the omission (or alleged omission) to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
     (v) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in

10



--------------------------------------------------------------------------------



 



connection with any underwritten public offering contemplated by this Agreement
are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.
     (g) Information by the Holders.
     (i) Each Holder including securities in any registration pursuant to the
terms of this Agreement shall furnish to the Company such information regarding
such Holder and the distribution proposed by such Holder as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this
Section 2.
     (ii) In the event that, either immediately prior to or subsequent to the
effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners or members, such Holder shall so advise
the Company and provide such information as shall be necessary to permit an
amendment to such registration statement to provide information with respect to
such partners or members, as selling security holders. Promptly following
receipt of such information, the Company shall file an appropriate amendment to
such registration statement reflecting the information so provided. Any
incremental expense to the Company resulting from such amendment shall be borne
by such Holder.
     (h) Rule 144 Reporting.
          With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without registration, the Company agrees to:
     (i) at all times make and keep public information available as those terms
are understood and defined in Rule 144 under the Securities Act (“Rule 144”);
     (ii) use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at any time after it has become subject to
such reporting requirements; and
     (iii) so long as a Holder owns any Registrable Securities, furnish to such
Holder, upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144, and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing the Holder to sell any such securities without registration.
          (i) Termination. The registration rights set forth in this Section 2
shall not be available to any Holder if, (i) in the written opinion of counsel
to the Company, all of the

11



--------------------------------------------------------------------------------



 



Registrable Securities then owned by such Holder could be sold in any ninety
(90)-day period pursuant to Rule 144(k) or are otherwise freely saleable or
(ii) all of the Registrable Securities held by such Holder have been sold in a
registration pursuant to the Securities Act or pursuant to Rule 144.
          SECTION 3. INTERPRETATION OF THIS AGREEMENT
          (a) Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
          SECTION 4. MISCELLANEOUS
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State without regard to conflicts
of law principles.
          (b) Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
          (c) Notices.
     (i) All communications under this Agreement shall be in writing and shall
be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:
     (1) if to the Company, to Dana Corporation (or the name of the Company),
4500 Dorr Street, Toledo, OH 43615, Attention: General Counsel and Secretary
(facsimile: (419) 535-4544), or at such other address or facsimile number as it
may have furnished in writing to the Holders, with a copy to Jones Day, 222 East
41st Street, New York, New York 10017 (facsimile: (212) 755-7306), Attention:
Marilyn W. Sonnie, Esq.
     (2) if to the Holders, to Centerbridge Capital Partners, L.P., 375 Park
Avenue, 12th Floor, New York, NY 10152, Attention: Jeffrey Aronson (facsimile:
(212) 672-6501) and David Trucano (facsimile: (212) 672-6501) or at such other
address or facsimile numbers as may have been furnished the Company in writing,
with a copy to Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY
10019 (facsimile: (212) 728-9536), Attention: Jeffrey R. Poss, Esq.
     (ii) Any notice so addressed shall be deemed to be given: if delivered by
hand or facsimile, on the date of such delivery; if mailed by overnight courier,
on the first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.
          (d) Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may

12



--------------------------------------------------------------------------------



 



hereafter be executed may be reproduced by the Holders by any photographic,
photostatic, microfilm, microcard, miniature photographic or other similar
process and the Holders may destroy any original document so reproduced. The
parties hereto agree and stipulate that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by the Holders in the regular course of business) and that
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon and enforceable by the successors and assigns of each of
the parties.
          (f) Entire Agreement; Amendment and Waiver. This Agreement constitutes
the entire understanding of the parties hereto relating to the subject matter
hereof and supersedes all prior understandings among such parties. This
Agreement may be amended, and the observance of any term of this Agreement may
be waived, with (and only with) the written consent of the Company and the
Holders holding a majority of the then outstanding Registrable Securities. Any
amendment or waiver effected in accordance with this Section 4(f) shall be
binding upon each Holder of Registrable Securities then outstanding (whether or
not such Holder consented to any such amendment or waiver).
          (g) Severability. In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.
          (h) Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

                  DANA HOLDING CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CENTERBRIDGE CAPITAL PARTNERS, L.P.    
 
                By:                       , its General Partner
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                CENTERBRIDGE CAPITAL PARTNERS    
 
  STRATEGIC, L.P.    
 
                By:                       , its General Partner
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                CENTERBRIDGE CAPITAL PARTNERS SBS,    
 
  L.P.        
 
                By:                       , its General Partner
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit F
DANA HOLDING CORPORATION
REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT, dated as of                     , 2007
(the “Agreement”), among the purchasers of 4.0% Series B Convertible Preferred
Stock listed on Schedule A (the “Investors”) and Dana Holding Corporation, a
Delaware corporation (the “Company”).
R E C I T A L S
          WHEREAS, the Investors have, pursuant to the terms of the Subscription
Agreement, dated as of                     , 2007, by and among the Company and
the Investors (the “Subscription Agreement”), agreed to purchase shares of 4.0%
Series B Convertible Preferred Stock, par value $0.01 per share, of the Company
(the “Series B Preferred Stock”); and
          WHEREAS, the shares of Series B Preferred Stock are convertible into
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”); and
          WHEREAS, the Company has agreed, as a condition precedent to the
Investors’ obligations under the Subscription Agreement, to grant the Investors
certain registration rights; and
          WHEREAS, the Company and the Investors desire to define the
registration rights of the Investor on the terms and subject to the conditions
herein set forth.
          NOW, THEREFORE, in consideration of the foregoing premises and for
other good and valuable consideration, the parties hereby agree as follows:
          SECTION 1. DEFINITIONS
          As used in this Agreement, the following terms have the respective
meanings set forth below:
          Allocation Priority: shall have the meaning set forth in
Section 2(b)(ii);
          Agreement: shall mean this Agreement among the Investors and the
Company;
          Commission: shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act;

 



--------------------------------------------------------------------------------



 



          Exchange Act: shall mean the Securities Exchange Act of 1934, as
amended (or any successor act), and the rules and regulations promulgated
thereunder;
          Holder: shall mean any holder of Registrable Securities;
          Initiating Holder: shall mean any Holder or Holders who in the
aggregate are Holders of more than 50% of the then outstanding Registrable
Securities;
          Maximum Number of Shares: shall have the meaning set forth in
Section 2(b)(ii);
          Person: shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;
          Pro Rata: shall have the meaning set forth in Section 2(b)(ii);
          Register, Registered and Registration: shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement;
          Registrable Securities: shall mean any (A) Series B Preferred Stock
held by the Investors, (B) shares of Common Stock issuable upon conversion of
the shares of Series B Preferred Stock held by the Investors, (C) other shares
of Common Stock acquired by the Investors after the date hereof unless acquired
in breach of any agreement between the Holder and the Company and (D) additional
securities of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of any securities of the
Company held by the Investors, including but not limited to, those listed in
clauses (A), (B) and (C);
          Registration Expenses: shall mean all reasonable expenses incurred by
the Company in compliance with Section 2(a), (b) and (c) hereof, including,
without limitation, all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, reasonable fees and expenses of
one counsel for all the Holders, blue sky fees and expenses and the reasonable
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company);
          security, securities: shall have the meaning set forth in Section 2(1)
of the Securities Act;
          Securities Act: shall mean the Securities Act of 1933, as amended (or
any successor act), and the rules and regulations promulgated thereunder; and

2



--------------------------------------------------------------------------------



 



          Selling Expenses: shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than reasonable fees and
expenses of one counsel for all the Holders.
          SECTION 2. REGISTRATION RIGHTS
          (a) Demand Registration.
          (i) Request for Registration. If the Company shall receive from an
Initiating Holder, at any time, a written request that the Company effect any
registration with respect to all or a part of the Registrable Securities, the
Company will:
          (1) promptly give written notice of the proposed registration,
qualification or compliance to all other Holders; and
          (2) as soon as practicable, use its reasonable best efforts to effect
such registration (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders joining in such request as are specified in a written request received
by the Company within ten (10) business days after written notice from the
Company is given under Section 2(a)(i)(1) above; provided, that the Company
shall not be obligated to effect, or take any action to effect, any such
registration pursuant to this Section 2(a):
(A) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;
(B) After the Company has effected one (1) such registration pursuant to this
Section 2(a) and such registration has been declared or ordered effective and
the sales of such Registrable Securities shall have closed; provided, however,
that a registration shall not be deemed to constitute a registration pursuant to
this Section 2(a) in the event that less than ninety percent (90%) of the
Registrable Securities held by Holders participating in the registration are
permitted to participate in such registration;
(C) If the Registrable Securities requested by all Holders to be registered
pursuant to such request do not have an anticipated aggregate public offering
price (before any underwriting discounts and commissions) of not less than
$[insert dollar amount to 10% of the sum of (1) the total aggregate Series B-1
Purchase Price (as defined in the

3



--------------------------------------------------------------------------------



 



Investment Agreement) that is paid by all of the Investors under the Investment
Agreement for Series B-1 Shares (as defined in the Investment Agreement)and
(2) the total aggregate Series B-2 Purchase Price that is paid by all of the
Investors under the Investment Agreement for Series B-2 Shares (as defined in
the Investment Agreement)];
(D) During the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
three (3) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a Rule 145 transaction under the Securities Act, with respect to
an employee benefit plan or with respect to the Company’s first registered
public offering of its stock); provided, that the Company is actively employing
in good faith all reasonable efforts to cause such registration statement to
become effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(a)(i)(2)(D) for a period of not more than thirty
(30) days, if a filing of any other registration statement is not made within
that period and the Company may only exercise this right once in any twelve
(12)-month period; or
(E) If the Company shall furnish to the Initiating Holders a certificate signed
by the President of the Company stating that in the good faith judgment of the
Board of Directors of the Company it would be seriously detrimental to the
Company or its stockholders for a registration statement to be filed in the near
future, in which case the Company’s obligation to use its best efforts to comply
with this Section 2(a) shall be deferred for a period not to exceed ninety
(90) days from the date of receipt of written request from the Initiating
Holders; provided, however, that the Company shall not exercise such right more
than once in any twelve (12)-month period.
The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities of the Company that are held by Persons who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration (“Other Stockholders”). In the event any Holder requests a
registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners or members, the registration shall
provide for the resale by such partners or members, if requested by such Holder.
The registration rights set forth in this Section 2 may be assigned, in whole or
in part, to any transferee of Registrable Securities (who shall be bound by all
obligations of this Agreement).

4



--------------------------------------------------------------------------------



 



     (ii) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a)(i).
If Other Stockholders request inclusion of their securities in the underwriting,
the Holders shall offer to include the securities of such Other Stockholders in
the underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 2. The Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for such underwriting by the
Initiating Holders and reasonably acceptable to the Company. Notwithstanding any
other provision of this Section 2(a), if the representative advises the Holders
in writing that marketing factors require a limitation on the number of shares
to be underwritten, the representative may limit the number of Registrable
Securities to be included in the registration and underwriting in accordance
with Section 2(b)(ii); provided that such allocation shall be made in the
following manner: (i) first, Pro Rata (as defined below) to Registrable
Securities and securities entitled to registration under the Series A
Registration Rights Agreement (as defined below), regardless of the number of
shares that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to securities that the Company desires to sell, and (iii), third,
securities for the account of Other Stockholders that the Company is obligated
to register pursuant to written contractual arrangements with such persons that
can be sold, Pro Rata, in the case of (ii) and (iii) without exceeding the
Maximum Number of Shares. If any Holder or Other Stockholder who has requested
inclusion in such registration as provided herein disapproves of the terms of
the underwriting, such Person may elect to withdraw therefrom by providing
written notice to the Company, the underwriter and the Initiating Holders. The
securities so withdrawn shall also be withdrawn from registration.
     (b) Company Registration.
     (i) If the Company shall determine to register any of its equity securities
either for its own account or for the account of Other Stockholders, other than
a registration relating solely to employee benefit plans, or a registration
relating solely to a Rule 145 transaction under the Securities Act, or a
registration on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:
     (1) promptly give to each of the Holders a written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
     (2) include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by the
Holders within ten (10) days after receipt of the written notice from the
Company described in clause (1) above, except to the extent limited as set forth
in Section 2(b)(ii) below. Such written request

5



--------------------------------------------------------------------------------



 



may specify all or a part of the Holders’ Registrable Securities. In the event
any Holder requests inclusion in a registration pursuant to this Section 2(b) in
connection with a distribution of Registrable Securities to its partners or
members, the registration shall provide for the resale by such partners or
members, if requested by such Holder.
     (ii) Underwriting. If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 2(b)(i)(1) above. In such event, the right of each of the Holders to
registration pursuant to this Section 2(b) shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose shares are to be included in such registration shall (together
with the Company and the Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
underwriting by the Company. Notwithstanding any other provision of this
Section 2(b), if the representative determines that marketing factors require a
limitation on the number of shares to be underwritten, the representative may
limit the number of Registrable Securities to be included in the registration
and underwriting in accordance with the allocation priority set forth below. The
Company shall promptly advise all holders of securities requesting registration
of such limitation, and the number of shares of securities that are entitled to
be included in the registration and underwriting (the “Maximum Number of
Shares”) shall be allocated in the following manner: (i) first, the securities
that the Company desires to sell, regardless of the number of shares that can be
sold without exceeding the Maximum Number of Shares; (ii) second, both (A) the
securities entitled to registration under the Registration Rights Agreement,
dated ___, 200_, between Centerbridge Capital Partners, L.P., Centerbridge
Capital Partners Strategic, L.P, Centerbridge Capital Partners SBS, L.P. and the
Company (the “Series A Registration Rights Agreement”) and (B) the Registrable
Securities that can be sold, all pro rata in accordance with the number of
securities entitled to registration under the Series A Registration Rights
Agreement and Registrable Securities, respectively, that each such holder of
securities entitled to registration under the Series A Registration Rights
Agreement or Holder has requested be included in such registration (such
proportion is referred to herein as “Pro Rata”), without exceeding the Maximum
Number of Shares, and; (iii) third, the Registrable Securities that can be sold,
Pro Rata, without exceeding the Maximum Number of Shares; and (iv) fourth, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses, the securities for the account of Other Stockholders that the
Company is obligated to register pursuant to written contractual arrangements
with such persons that can be sold, Pro Rata, without exceeding the Maximum
Number of Shares (the foregoing allocation is referred to herein as the
“Allocation Priority”). If any of the Holders or any officer, director or Other
Stockholder disapproves of the terms of any such underwriting, he she or it may
elect to withdraw therefrom by providing written notice to the Company and the
underwriter. Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

6



--------------------------------------------------------------------------------



 



          (c) Form S-3. The Company shall use its reasonable best efforts to
qualify for registration on Form S-3 for secondary sales. After the Company has
qualified for the use of Form S-3, the Holders shall have the right to request
up to four (4) registrations on Form S-3 (such requests shall be in writing and
shall state the number of shares of Registrable Securities to be disposed of and
the intended method of disposition of shares by such holders), provided, that
the Company shall not be obligated to effect, or take any action to effect, any
such registration pursuant to this Section 2(c):
     (i) Unless the Holder or Holders requesting registration propose to dispose
of shares of Registrable Securities having an aggregate price to the public
(before deduction of Selling Expenses) of more than $[insert dollar amount to 5%
of the sum of (1) the total aggregate Series B-1 Purchase Price (as defined in
the Investment Agreement) that is paid by all of the Investors under the
Investment Agreement for Series B-1 Shares (as defined in the Investment
Agreement)and (2) the total aggregate Series B-2 Purchase Price that is paid by
all of the Investors under the Investment Agreement for Series B-2 Shares (as
defined in the Investment Agreement)];
     (ii) Within one hundred eighty (180) days of the effective date of the most
recent registration pursuant to this Section 2(c) in which securities held by
the requesting Holder could have been included for sale or distribution;
     (iii) In any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;
     (iv) During the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
three(3) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a Rule 145 transaction under the Securities Act or with respect to
an employee benefit plan); provided, that the Company is actively employing in
good faith all reasonable efforts to cause such registration statement to become
effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(c)(iv) for a period of not more than thirty
(30) days, if a filing of any other registration statement is not made within
that period and the Company may only exercise this right once in any twelve
(12)-month period; or
     (v) If the Company shall furnish to the Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company it would be seriously detrimental to the Company or its
stockholders for a registration statement to be filed in the near future, in
which case the Company’s obligation to use its best efforts to comply with this
Section 2(c) shall be deferred for a period not to exceed ninety (90) days from
the date of receipt of written

7



--------------------------------------------------------------------------------



 



request from the Holders; provided, however, that the Company shall not exercise
such right more than once in any twelve (12)-month period.
The Company shall give written notice to all Holders of the receipt of a request
for registration pursuant to this Section 2(c)and shall provide a reasonable
opportunity for other Holders to participate in the registration; provided, that
if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) above shall apply to all participants in such offering. Subject
to the foregoing, the Company will use its reasonable best efforts to effect
promptly the registration of all shares of Registrable Securities on Form S-3 to
the extent requested by the Holder or Holders thereof for purposes of
disposition. In the event any Holder requests a registration pursuant to this
Section 2(c) in connection with a distribution of Registrable Securities to its
partners or members, the registration shall provide for the resale by such
partners or members, if requested by such Holder.
          (d) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered.
          (e) Registration Procedures. In the case of each registration effected
by the Company pursuant to this Section 2, the Company will keep the Holders, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its reasonable expense, the Company will:
          (i) keep such registration effective for a period of ninety (90) days;
     (ii) furnish such number of prospectuses and other documents incident
thereto as each of the Holders, as applicable, from time to time may reasonably
request;
     (iii) notify each Holder of Registrable Securities covered by such
registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and
     (iv) furnish, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (1) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
reasonably and customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders
participating in such registration and (2) a letter, dated as of such date, from
the independent certified public accountants of the Company, in form and
substance as is reasonably and customarily given by independent certified public
accountants to

8



--------------------------------------------------------------------------------



 



underwriters in an underwritten public offering, addressed to the underwriters,
if any, and if permitted by applicable accounting standards, to the Holders
participating in such registration.
     (f) Indemnification.
     (i) The Company will indemnify each of the Holders, as applicable, each of
its officers, directors and partners and members, and each Person controlling
each of the Holders, with respect to each registration which has been effected
pursuant to this Section 2, and each underwriter, if any, and each person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, issuer free-writing prospectus, offering
circular or other document, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each of such Holders,
each of its officers, directors and partners and members, and each Person
controlling each of such Holders, each such underwriter and each Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action; provided, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission based upon
written information furnished to the Company by the Holders or underwriter and
stated to be specifically for use therein; provided, however, that the
obligations of the Company to each of the Holders hereunder shall be limited to
an amount equal to the net proceeds to such Holder of securities sold in such
registration as contemplated herein.
     (ii) Each of the Holders will, if Registrable Securities held by it are
included in the securities as to which such registration, qualification or
compliance is being effected, severally and not jointly, indemnify the Company,
each of its directors and officers and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each Person who
controls the Company or such underwriter, each Other Stockholder and each of
their respective officers, directors, partners and members, and each Person
controlling such Other Stockholder against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, issuer free-writing prospectus,
offering circular or other document made by such Holder in writing, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements by such Holder therein not
misleading, and will reimburse the Company, the underwriters, and such Other
Stockholders, and their respective directors, officers, partners, members,
Persons or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance

9



--------------------------------------------------------------------------------



 



upon and in conformity with written information furnished to the Company by such
Holder and stated to be specifically for use therein; provided, however, that
the obligations of each of the Holders hereunder shall be limited to an amount
equal to the net proceeds to such Holder of securities sold in such registration
as contemplated herein.
     (iii) Each party entitled to indemnification under this Section 2(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further, that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2(f) unless the Indemnifying Party is materially prejudiced
thereby. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the prior written consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
     (iv) If the indemnification provided for in this Section 2(f) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions (or alleged statements or omissions) which
resulted in such loss, liability, claim, damage or expense, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue (or alleged untrue) statement of a material fact or
the omission (or alleged omission) to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

10



--------------------------------------------------------------------------------



 



     (v) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.
     (g) Information by the Holders.
     (i) Each of the Holders including securities in any registration shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Section 2.
     (ii) In the event that, either immediately prior to or subsequent to the
effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners or members, such Holder shall so advise
the Company and provide such information as shall be necessary to permit an
amendment to such registration statement to provide information with respect to
such partners or members, as selling security holders. Promptly following
receipt of such information, the Company shall file an appropriate amendment to
such registration statement reflecting the information so provided. Any
incremental expense to the Company resulting from such amendment shall be borne
by such Holder.
     (h) Rule 144 Reporting.
     With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without registration, the Company agrees to:
     (i) at all times make and keep public information available as those terms
are understood and defined in Rule 144 under the Securities Act (“Rule 144”);
     (ii) use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at any time after it has become subject to
such reporting requirements; and
     (iii) so long as a Holder owns any Registrable Securities, furnish to such
Holder, upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144, and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing the Holder to sell any such securities without registration.

11



--------------------------------------------------------------------------------



 



          (i) Termination. The registration rights set forth in this Section 2
shall not be available to any Holder if, (i) in the written opinion of counsel
to the Company, all of the Registrable Securities then owned by such Holder
could be sold in any ninety (90)-day period pursuant to Rule 144(k) or are
otherwise freely saleable or (ii) all of the Registrable Securities held by such
Holder have been sold in a registration pursuant to the Securities Act or
pursuant to Rule 144.
          SECTION 3. INTERPRETATION OF THIS AGREEMENT
          (a) Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
          SECTION 4. MISCELLANEOUS
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State without regard to conflicts
of law principles.
          (b) Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
          (c) Notices.
     (i) All communications under this Agreement shall be in writing and shall
be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:
     (1) if to the Company, to Dana Corporation (or the name of the Company),
4500 Dorr Street, Toledo, OH 43615, Attention: General Counsel and Secretary
(facsimile: (419) 535-4544), or at such other address or facsimile numbers as it
may have furnished in writing to the Holders, with a copy to Jones Day, 222 East
41st Street, New York, New York 10017 (facsimile: (212) 755-7306), Attention:
Marilyn W. Sonnie, Esq.
     (2) if to the Holders, to the address or facsimile provided on Schedule A,
or at such other address or facsimile number as may have been furnished the
Company in writing, with a copy to: [                                         ];
and a copy to Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY
10019 (facsimile: (212) 728-9536), Attention: Jeffrey R. Poss, Esq.
     (ii) Any notice so addressed shall be deemed to be given: if delivered by
hand or facsimile, on the date of such delivery; if mailed by overnight courier,
on the first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

12



--------------------------------------------------------------------------------



 



          (d) Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Holders
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Holders may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon and be enforceable by the successors and assigns of each
of the parties.
          (f) Entire Agreement; Amendment and Waiver. This Agreement constitutes
the entire understanding of the parties hereto relating to the subject matter
hereof and supersedes all prior understandings among such parties. This
Agreement may be amended, and the observance of any term of this Agreement may
be waived, with (and only with) the written consent of the Company and the
Holders holding a majority of the then outstanding Registrable Securities. Any
amendment or waiver effected in accordance with this Section 4(f) shall be
binding upon each Holder of Registrable Securities then outstanding (whether or
not such Holder consented to any such amendment or waiver).
          (g) Severability. In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.
          (h) Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

                  DANA HOLDING CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:      
 
  [HOLDERS]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Investors

 



--------------------------------------------------------------------------------



 



Exhibit H
[Name of legal entity and trading unit]
[Address]
Re:            Dana Holding Corporation
Dear Sir or Madam:
Reference is made to Section 8(f) of the Certificate of Designations (the
“Certificate”) of 4.0% Series A Convertible Preferred Stock and 4.0% Series B
Convertible Preferred Stock (the “Preferred Stock”) each issued by Dana Holding
Corporation (“Dana”), as may be amended from time to time, which Section sets
forth certain restrictions relating to holders of the Preferred Stock
(collectively, the “Shorting Restrictions”). Capitalized terms used herein but
not defined have the meanings given to them in the Certificate.
Dana hereby agrees to waive and does waive (and Centerbridge shall not and does
not object to such waiver) any and all rights to enforce the provisions of the
Shorting Restrictions against any Qualified Marketmaker (as defined below) in
respect of transactions by such Qualified Marketmaker in respect of Qualified
Securities (as defined below) (i) conducted solely in the ordinary course of its
broker/dealer or market maker business, (ii) accommodating customer orders, and
(iii) not entered into with a view towards establishing directionally biased
positions (including without limitation engaging in arbitrage positions with
respect to the Preferred Stock) for the proprietary account of such Qualified
Marketmaker, whether in a proprietary trading unit or otherwise, provided
however that so long as the business unit to which this letter is addressed
maintains the confidentiality of all non-public information relating to the
Debtor that is now in, or in the future comes into, its possession, using the
same standard of confidentiality [name of legal entity] uses to maintain the
confidentiality of its own confidential information, other proprietary business
units of [name of legal entity] shall not be subject to the provisions of
Section 8(f) unless such unit otherwise acquires shares of the Preferred Stock.
For these purposes, a “Qualified Marketmaker” means an entity that (i) holds
itself out to the public as standing ready in the ordinary course of its
business to purchase from customers and sell to customers Qualified Securities
(or to enter with customers into long and short positions in derivative
contracts that reference Qualified Securities), in its capacity as a dealer or
market maker in such Qualified Securities, (ii) in fact regularly makes a
two-way market in such Qualified Securities, and (iii) consistently has filed
its U.S. federal income tax returns on the basis that such business constituted
a securities dealer business within the scope of section 475(a) of the Internal
Revenue Code of 1986, as amended. An entity that is under common control with or
controlled by a Qualified Marketmaker shall be considered a Qualified
Marketmaker for purposes of this waiver (and the limitations to this waiver
expressly provided herein) to the extent it satisfies conditions (i) and (ii) of
the preceding sentence.

 



--------------------------------------------------------------------------------



 



For these purposes, the term “Qualified Securities” means (i) New Common Stock
(as defined in the Investment Agreement Term Sheet) and (ii) options, forward
contracts, swaps or other derivative contracts that require the delivery of such
securities, or that require the payment of money determined by reference to the
value or yield of such securities.
The signatories hereby represent that they are duly authorized by their
respective institutions to execute this agreement.
Please acknowledge your acceptance of the above referenced waiver by executing
and signing below. By doing so, you hereby represent to the undersigned, to the
best of your knowledge, that such business unit is, as of the date hereof, the
only entity, division or unit of [name of legal entity] that holds claims
against the Debtor in a proprietary capacity, other than
[                                         ][name of entity, division or unit],
which will not be covered by this letter agreement and will be subject to the
Shorting Restrictions.
Centerbridge Capital Partners, L.P.
By:                                         
Name:
Title:
Dana Holding Corporation
By:                                         
Name:
Title:
Acknowledged and Accepted:
[Trading unit and name of legal entity]
By:                                         
Name:
Title:

- 2 -